                  Case 21-10527-JTD            Doc 16       Filed 03/08/21        Page 1 of 51




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )   Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )   (Joint Administration Requested)
                                                            )

    CA DEBTORS’ MOTION SEEKING ENTRY OF INTERIM AND FINAL ORDERS
    (I) AUTHORIZING THE CA DEBTORS TO OBTAIN POSTPETITION SECURED
       FINANCING PURSUANT TO SECTION 364 OF THE BANKRUPTCY CODE;
      (II) AUTHORIZING THE CA DEBTORS TO USE CASH COLLATERAL; (III)
        GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE
    CLAIMS; (IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
       LENDERS; (V) MODIFYING THE AUTOMATIC STAY; (VI) SCHEDULING
             A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

                  The following above-captioned debtors and debtors in possession in these chapter

11 cases (the “Chapter 11 Cases”),2 CarbonLite Holdings, LLC (“Holdings”), CarbonLite Sub-

Holdings, LLC (“Sub-Holdings”), CarbonLite Industries LLC (“CL Industries”), CarbonLite

Pinnpack, LLC (“CL Pinnpack”), Pinnpack Packaging, LLC (“Pinnpack”), CarbonLite PI

Holdings LLC (“CA Holdings”), and Pinnpack P, LLC (“Pinnpack P” and, together with

Holdings, Sub-Holdings, CL Industries, CL Pinnpack, Pinnpack, and CA Holdings the “CA

Debtors” and, collectively with the other above-captioned debtors and debtors in possession, the

“Debtors”), respectfully state as follows in support of this motion (the “Motion”):


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
  Where applicable to the rights, remedies and protections sought in connection with the approval of the DIP
Facilities (defined below), references to the Chapter 11 Cases refer to the Chapter 11 Cases of the CA Debtors.


DOCS_NY:42377.9
                  Case 21-10527-JTD      Doc 16       Filed 03/08/21     Page 2 of 51




                                              Overview

                  1.    The CA Debtors bring this financing Motion pursuant to sections 105,

361, 362, 363, 364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), and 507 of title 11 of the United

States Code (the “Bankruptcy Code”), rules 2002, 4001, 6004, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 4001-2 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), for entry of an interim order (the “Interim Order”) and, following

a hearing, a final order (the “Final Order” and, together with the Interim Order, the “DIP

Orders”) (i) authorizing the CA Debtors to obtain postpetition secured financing pursuant to

section 364 of the Bankruptcy Code, (ii) authorizing the CA Debtors to use cash collateral of the

CA Debtors, (iii) granting liens and superpriority administrative expense claims, (iv) granting

adequate protection to the CA Prepetition Secured Parties (defined below), (v) modifying the

automatic stay, (vi) scheduling a final hearing, and (viii) granting related relief.

                  2.    The Debtors commenced these cases in order to maximize their collective

going concern value for the benefit of all stakeholders. The Debtors intend to conduct a

marketing and sale process through these chapter 11 cases that will preserve jobs and yield

distributions to their creditors. However, the CA Debtors need financing and access to cash

collateral in order to maintain their operations and facilitate the sale and restructuring process.

                  3.    For the avoidance of doubt, only the CA Debtors are seeking debtor-in-

possession financing and authorization to use cash collateral of the CA Debtors by this Motion.

Concurrently herewith, (a) Debtors CarbonLite P Holdings, LLC (“PA Holdings”) and


                                                  2
DOCS_NY:42377.9
                  Case 21-10527-JTD            Doc 16        Filed 03/08/21       Page 3 of 51




CarbonLite P, LLC (“CLP”) (together PA Holdings and CLP, the “PA Debtors”), and (b)

CarbonLite Recycling Holdings, LLC (“TX Holdings”) and CarbonLite Recycling, LLC

(“Recycling” and, together with TX Holdings, the “TX Debtors”), are seeking the Court’s

approval to obtain separate debtor-in-possession financing and authorization to use cash

collateral of the TX Debtors and PA Debtors (together the “TX/PA Debtors”),3 to finance their

respective operations.

                  4.       As of the Petition Date, the CA Debtors had not less than $99.364 million

in outstanding secured obligations due under the Prepetition Term Loan (as defined below), and

approximately $7.8 million in outstanding secured principal obligations due under the Prepetition

ABL Loan (as defined below). By this Motion, the CA Debtors seek authority to consummate

the DIP Facilities (as defined below) with the DIP Lenders (as defined below) on the terms set

forth in the DIP Documents (as defined below), consisting of (a) new term loan availability of up

to $20 million and (b) new ABL availability of up to $18.5 million.5 Generally speaking, under

the approved Budget (defined below), the CA Debtors will first use availability under the DIP




3
  For the purposes of this Motion, the debtor-in-possession lenders with respect to the TX/PA Debtors are referred to
as the “TX/PA DIP Secured Parties” and the prepetition secured lenders with respect to the TX/PA Debtors are
referred to as the “TX/PA Prepetition Secured Parties” and any orders entered relating to the motion of the TX/PA
Debtors for debtor-in-possession financing are referred to as the “TX/PA DIP Orders.”
4
  As described more fully below, the Prepetition Term Loan has three separate tranches (each a “Tranche”). With
respect to Tranches A and C, which will be subject to the roll-up described below, approximately $86,116,278.32 in
aggregate principal for Tranche A is outstanding plus $5,484,035 in aggregate principal for Tranche C is outstanding
plus approximately $2,418,561 million in accrued and unpaid interest for Tranches A and C. Tranche B, which will
not be subject to the roll-up, has approximately $5.25 million in principal outstanding plus approximately $97,708 in
accrued and unpaid interest. LF Investment Holdings, LLC, an entity controlled by Leon Farahnik, bought a
participation in all of the Tranche B portion of the Prepetition Term Loan.
5
  The maximum credit of $18.5 million available under the DIP ABL Facility is inclusive of any outstanding
prepetition obligations under the Prepetition ABL Loan Documents.

                                                         3
DOCS_NY:42377.9
                  Case 21-10527-JTD      Doc 16       Filed 03/08/21   Page 4 of 51




ABL Facility and, to the extent needed according to the expenditures forecast in the Budget,

undertake further borrowings under the DIP Term Facility.

                  5.    The proceeds of the DIP Facilities will be used to pay (a) postpetition

operating expenses and other working capital requirements of the CA Debtors, (b) costs and

expenses incurred in administering the Chapter 11 Cases of the CA Debtors, and (c) interest, fees

(including professional fees and expenses) and other charges due under the DIP Documents.

                  6.    The DIP Facilities present the CA Debtors’ estates with the best economic

terms available and provide the CA Debtors with adequate liquidity to maintain operations in the

ordinary course and satisfy ongoing administrative expenses associated with the Chapter 11

Cases of the CA Debtors.

                  7.    An immediate need exists for the CA Debtors to obtain authority to enter

into the DIP Facilities in order to permit, among other things, the orderly continuation of the

operation of their business, to maintain vital business relationships with vendors, suppliers and

customers, to meet payroll obligations, and to satisfy other working capital, development, and

operational needs in order to maximize the value of their respective businesses and assets as

debtors in possession under chapter 11 of the Bankruptcy Code.           The CA Debtors do not

have sufficient available resources of working capital to operate their businesses in the

ordinary course without post-petition financing and the use of cash collateral. The CA Debtors’

ability to maintain business relationships, to pay employees, and otherwise to fund operations is

essential to the CA Debtors’ viability and to the preservation of the going concern value of their

business pending a sale of their assets or other restructuring.


                                                  4
DOCS_NY:42377.9
                   Case 21-10527-JTD              Doc 16        Filed 03/08/21        Page 5 of 51




                    8.       The CA Debtors seek entry of the Interim Order, substantially in the form

attached hereto as Exhibit A and the Final Order to be submitted at a later date:

                    a.       authorizing the CA Debtors to obtain senior secured postpetition term
                             financing on a superpriority basis in the aggregate principal amount of
                             $65,484,035.34 (the “DIP Term Facility,” and all amounts extended or
                             deemed to be outstanding under the DIP Term Facility,
                             the “DIP Term Loans”), consisting of (i) a $20,000,000 new money
                             delayed-draw term loan facility (“New Money DIP Term Loans”) and
                             (b) subject to entry of the Final Order, $45,484,035.34 (the “Term Roll-Up
                             Amount”) of DIP Term Loans resulting from a “roll-up” of
                             $45,484,035.34 of obligations outstanding under the Prepetition Term
                             Credit Agreement (as defined below), pursuant to the terms and conditions
                             of that certain Senior Secured Super-Priority Debtor-in-Possession Term
                             Loan Credit Agreement (as the same may be amended, restated,
                             supplemented, waived, or otherwise modified from time to time,
                             the “DIP Term Credit Agreement”), by and among Holdings, as borrower
                             (the “DIP Term Borrower”), Subholdings, CA Holdings, CL Industries,
                             CL Pinnpack, Pinnpack and Pinnpack P, as guarantors (the “DIP
                             Term Guarantors” and, together with the DIP Term Borrower,
                             the “DIP Term Loan Parties”), and Orion Energy Partners Investment
                             Agent, LLC (“Orion”), as administrative agent and collateral agent (in
                             such capacities, the “DIP Term Agent”) for and on behalf of itself and the
                             lenders party thereto (collectively, including the DIP Term Agent, the
                             “DIP Term Lenders”), substantially in the form of Exhibit B attached
                             hereto;

                    b.       authorizing the CA Debtors to borrow $7.0 million in New Money DIP
                             Term Loans under the DIP Term Facility (the “Interim Term Amount”)
                             upon entry of the Interim Order to avoid immediate and irreparable harm;

                    c.       authorizing the CA Debtors to obtain senior secured postpetition asset-
                             based revolving financing on a superpriority basis in the aggregate
                             principal amount of up to $18.5 million (the “DIP ABL Facility,” and all
                             amounts extended under the DIP ABL Facility (inclusive of all Prepetition
                             ABL Obligations (as defined below)) the “DIP ABL Loans”),6 pursuant to
                             that certain Prepetition ABL Credit Agreement (as defined below) by and
                             among CL Industries, CL Pinnpack, and Pinnpack (together collectively
                             “DIP ABL Borrowers”, the DIP ABL Borrowers, together with the DIP
                             Term Loan Parties, the “DIP Loan Parties”)), and Bank Leumi USA
                             (the “Prepetition ABL Lender”), as ratified and amended by that certain
                             Ratification and Amendment Agreement (the “Ratification Agreement”),
                             by and among the DIP Loan Parties and Bank Leumi USA (the “DIP ABL
6
    Collectively, the DIP Term Facility and the DIP ABL Facility are referred to hereinafter as the “DIP Facilities.”

                                                            5
DOCS_NY:42377.9
                  Case 21-10527-JTD            Doc 16        Filed 03/08/21       Page 6 of 51




                           Lender” and, together with the DIP Term Agent and the DIP Term
                           Lenders, the “DIP Lenders”) a copy of which is attached as Exhibit C7
                           hereto (as amended, supplemented or otherwise modified from time to
                           time in accordance with the terms and conditions set forth herein,
                           the “DIP ABL Credit Agreement” and, together with the DIP Term Credit
                           Agreement, the “DIP Credit Agreements”). Subject to entry of the Final
                           Order, the balance of the DIP ABL Facility shall be made available, with
                           all then outstanding Prepetition ABL Obligations deemed to be DIP ABL
                           Obligations at such time pursuant to the terms and conditions of the DIP
                           ABL Credit Agreement;8

                  d.       authorizing the CA Debtors to borrow up to an aggregate amount of $7.0
                           million in postpetition DIP ABL Loans (“Interim DIP ABL Loans”
                           together with the Interim Term Amount, the “Interim Amount”) during the
                           period between the entry of the Interim Order and the Final Order (the
                           “Interim Financing Period”);

                  e.       authorizing the CA Debtors to execute and deliver the DIP Credit
                           Agreements and any other agreements, instruments, pledge agreements,
                           guarantees, fee letters, control agreements related thereto, and other loan
                           documents and documents related thereto, including any intercreditor
                           agreements, security agreements, and notes (in each case, as amended,
                           restated, supplemented, waived, or modified from time to time,
                           collectively, such documents with respect to the DIP Term Credit
                           Agreement, the “DIP Term Documents” and with respect to the DIP ABL
                           Credit Agreement, the “DIP ABL Documents”) (the DIP Term Documents
                           and the DIP ABL Documents, collectively, the “DIP Documents”), and to
                           perform such other acts as may be necessary or desirable in connection
                           with the DIP Documents;

                  f.       granting the DIP Term Facility and all obligations owing thereunder and
                           under, or secured by, the DIP Term Documents to the DIP Term Agent
                           and DIP Term Lenders (collectively, and including all “Obligations” as
                           defined in the DIP Term Credit Agreement § 1.01, the “DIP Term
                           Obligations”) allowed superpriority administrative expense claim status in
                           each of the Chapter 11 Cases of the CA Debtors and any Successor Cases
                           (as defined below) of the CA Debtors;
7
  The Ratification Agreement sets forth the terms and conditions under which the Existing Credit Agreement (as
defined therein), will be amended and deemed to constitute the DIP ABL Credit Agreement. Accordingly, a copy of
the Existing Credit Agreement is attached hereto as Exhibit D.
8
  Under the DIP ABL Facility, during the Interim Financing Period, the CA Debtors will remit collections, asset
proceeds and payments received in respect of Prepetition ABL Priority Collateral (as defined below) and DIP ABL
Priority Collateral (as defined below) to the DIP ABL Lender for application first to all Prepetition ABL Obligations
(as defined below) until such obligations are fully repaid, and then to the repayment of all DIP ABL Obligations (as
defined below). As a result, during the Interim Financing Period, a portion of the Prepetition ABL Obligations will
be deemed satisfied and, to the extent available, re-borrowed as DIP ABL Obligations. The deemed conversion of
any remaining Prepetition ABL Obligations to DIP Obligations remains subject to entry of the Final Order.

                                                         6
DOCS_NY:42377.9
                  Case 21-10527-JTD      Doc 16       Filed 03/08/21   Page 7 of 51




                  g.    granting the DIP ABL Facility and all obligations owing thereunder and
                        under, or secured by, the DIP ABL Loan Documents, to the DIP ABL
                        Lender (collectively, and including all “Obligations” as described in the
                        DIP ABL Credit Agreement § 1.2(g), the “DIP ABL Obligations” and,
                        together with the DIP Term Obligations, the “DIP Obligations”) allowed
                        superpriority administrative expense claim status in each of the Chapter 11
                        Cases of the CA Debtors and any Successor Cases of the CA Debtors;

                  h.    granting each of (a) the DIP Term Agent, for the benefit of itself and the
                        DIP Term Lenders and the other Secured Parties (as defined in the DIP
                        Term Credit Agreement) under the applicable DIP Term Documents and
                        (b) the DIP ABL Lender (as defined in the DIP ABL Credit Agreement)
                        under the applicable DIP ABL Loan Documents, automatically perfected
                        security interests in and liens on all of the DIP Collateral (as defined
                        below), including all DIP Collateral constituting “cash collateral” of the
                        CA Debtors as defined in section 363(a) of the Bankruptcy Code
                        (“Cash Collateral”), which liens shall have the priorities set forth in the
                        Interim Order and the Final Order;

                  i.    authorizing the CA Debtors to pay the principal, interest, premiums, fees,
                        expenses, and other amounts payable under the DIP Documents as such
                        become earned, due and payable, to the extent provided in, and in
                        accordance with, the DIP Documents, the Interim Order and the Final
                        Order;

                  j.    authorizing the CA Debtors to use the Prepetition Collateral (as defined
                        below), including the Cash Collateral of the Prepetition Term Secured
                        Parties (as defined below) under the Prepetition Term Documents (as
                        defined below) and of the Prepetition ABL Secured Party (as defined
                        below) under the Prepetition ABL Documents ( as defined below), and
                        providing adequate protection to the Prepetition Term Secured Parties and
                        Prepetition ABL Secured Party for, among other things, any diminution in
                        value resulting from the imposition of the automatic stay, the CA Debtors’
                        use, sale, or lease of the Prepetition Collateral, including Cash Collateral,
                        and the priming of the CA Prepetition Secured Parties’ (as defined below)
                        respective interests in the Prepetition Collateral (including by the Carve-
                        Out (as defined below)) (“Diminution in Value”) of their respective
                        interests in the Prepetition Collateral;

                  k.    vacating and modifying the automatic stay imposed by section 362 of the
                        Bankruptcy Code to the extent necessary to implement and effectuate the
                        terms and provisions of the DIP Documents, the Interim Order and the
                        Final Order;




                                                  7
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16       Filed 03/08/21   Page 8 of 51




                  l.    scheduling a final hearing (the “Final Hearing”) to consider the relief
                        requested in the Motion and approving the form of notice with respect to
                        the Final Hearing; and

                  m.    granting related relief.


                                      Jurisdiction and Venue


                  9.    The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Local Rule 9013-1(f) to

the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

                  10.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                  11.   The statutory bases for the relief requested herein are sections 105, 361,

362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e) and 507 of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001, 6004, and 9014, and Local Rule 4001-2.


                                             Background


                  12.   On the date hereof (the “Petition Date”), each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The CA Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)



                                                   8
DOCS_NY:42377.9
                    Case 21-10527-JTD              Doc 16        Filed 03/08/21        Page 9 of 51




and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has

been made in these Chapter 11 Cases, and no committees have been appointed or designated.

                    13.       The Debtors are on the forefront of processing post-consumer recycled

polyethylene terephthalate (“rPET”) plastic products and producing high-quality rPET and

polyethylene terephthalate (“PET”) beverage and food packaging products. As of the Petition

Date, the Debtors operate two facilities, one in Riverside, California (the “Riverside Facility”)

and the other in Dallas, Texas (the “TX Facility”) at which they process PET bottles and flake

into rPET pellets, which are later incorporated into other products and packaging. The Debtors

are scheduled to begin operations at a third processing facility in Reading, Pennsylvania (the

“PA Facility”) in April 2021. The Debtors also operate PinnPack, which processes the rPET and

PET into high-quality thermoformed tubs, bowls, domes and clamshell packaging at a facility in

Oxnard, California (the “Pinnpack Facility”)9 which the Debtors sell to customers including

restaurants and grocery stores. A detailed description of the Debtors’ business and the facts

precipitating the filing of the Debtors’ Chapter 11 Cases are set forth in the Declaration of Brian

Weiss in Support of Debtors’ Chapter 11 Petitions and First Day Relief (the “First Day

Declaration”), incorporated herein by reference.                    Additionally, the CA Debtors submit the

Declaration of Richard W. Morgner in support of Debtors’ Motions Authorizing the Debtors to

Obtain Postpetition Secured Financing and Related Relief (the “Morgner Declaration”), filed

contemporaneously herewith, in further support of this Motion.




9
    The Pinnpack Facility and the Riverside Facility are referred to collectively hereinafter as the “CA Facilities.”


                                                             9
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16      Filed 03/08/21      Page 10 of 51




                             Overview of Prepetition Secured Financing

        A. Debtors’ Prepetition Capital Structure

                  i.      Ownership Structure

                    14.   Holdings, a Delaware limited liability company, is the ultimate parent of

the other Debtor entities and is privately held. As of the Petition Date, Holdings had issued 11

series of membership units, which are held of record by approximately 67 parties. All of the

entities listed below are limited liability companies organized under Delaware law. See First

Day Declaration, at ¶ 18.

                    15.   Holdings owns 100% of the membership interests in Subholdings.

Subholdings, in turn, owns 100% of the membership interests in CA Holdings. See id. at ¶ 19.

                    16.   CA Holdings owns 100% of the membership interests in CL Industries

and CL Pinnpack.          CL Industries operates the Riverside Facility, a rPET plastic beverage

container recycling and processing facility, under a long term lease.               CL Pinnpack owns

99.295% of the membership interests in PinnPack,10 which owns the Pinnpack Facility producing

high-quality, food-grade thermoformed PET and rPET packaging products. Pinnpack owns

100% of the membership interests in Pinnpack P an inactive entity with no assets or liabilities.

See id. at ¶¶ 19-20.

                    17.   Subholdings also owns 100% of the membership interests in (i) TX

Holdings and (ii) PA Holdings. TX Holdings owns 100% of the membership interests in




10
  The other .705% of the membership interests in Pinnpack are held by non-Debtor Leading Industry, Inc., an
unrelated entity which formerly owned the business conducted by Pinnpack.

                                                    10
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16    Filed 03/08/21     Page 11 of 51




Recycling, which operates the Dallas Facility. PA Holdings owns 100% of the membership

interests in CLP, which operates the Reading Facility. See id. at ¶¶ 19, 21.

              ii.       Prepetition Term Facility - CA Debtors

                  18.   Prepetition Term Documents. Pursuant to that certain Credit Agreement,

dated as of August 2, 2019 (as amended, amended and restated, supplemented, or otherwise

modified from time to time, the “Prepetition Term Credit Agreement” and, collectively with the

Loan Documents (as defined in the Prepetition Term Credit Agreement) and any other

agreements and documents executed or delivered in connection therewith, each as amended,

restated,   supplemented,       waived,    or   otherwise   modified     from   time   to   time,

the “Prepetition Term Documents”) among (a) Holdings (in such capacity, the “Prepetition Term

Borrower”), (b) Orion Energy Partners Investment Agent, LLC, as administrative agent and

collateral agent (in such capacities, the “Prepetition Term Agent”), (c) the guarantors thereunder

(the “Prepetition Term Guarantors” and, together with the Prepetition Term Borrower, the

“Prepetition Term Obligors”), and (d) the lenders party thereto (the “Prepetition Term Lenders”

and, collectively with the Prepetition Term Agent, the “Prepetition Term Secured Parties”), the

Prepetition Term Lenders provided term loans to the Prepetition Term Borrower (the

“Prepetition Term Facility”).

                  19.   Prepetition Term Obligations. As of the Petition Date, the Prepetition

Term Obligors were indebted to the Prepetition Term Secured Parties in respect of the loans

incurred under the Prepetition Term Facility (collectively, the “Prepetition Term Loans”), in an

aggregate amount, as of the Petition Date, of not less than $99.36 million (collectively, together



                                                   11
DOCS_NY:42377.9
                  Case 21-10527-JTD          Doc 16       Filed 03/08/21       Page 12 of 51




with accrued and unpaid interest, fees, expenses, and disbursements and other charges, amounts,

and costs in respect of any of the Prepetition Term Obligors’ obligations pursuant to the

Prepetition Term Documents, the “Prepetition Term Obligations”). The Prepetition Term Loans

more specifically comprise $80 million in principal amount of Tranche A Loans plus

approximately $2.38 million in accrued and unpaid interest , (B) $5.2511 in principal amount of

Tranche B Loans plus approximately $97,700 in accrued and unpaid interest, and (C) $5.48

million in principal amount of Tranche C Loans, the Tranche A Loans and Tranche C Loans

(together, the “Prepetition Term A/C Loans”) plus approximately $38,500 in accrued and unpaid

interest.

                  20.     Prepetition Term Liens. As more fully set forth in the Prepetition Term

Documents, before the Petition Date, the Prepetition Term Borrower and the Prepetition Term

Guarantors granted to the Prepetition Term Agent, for the benefit of itself and the Prepetition

Term Lenders, a security interest in and continuing lien (the “Prepetition Term Liens”) on

substantially all of their assets and property (with certain exceptions set out in the Prepetition

Term Documents). As of the Petition Date, subject to the terms of the Prepetition Intercreditor

Agreement (as defined below), the Prepetition Term Agent holds, for the benefit of itself and the

Prepetition Term Lenders, (a) a first-priority security interest in and continuing lien on Term

Loan Priority Collateral (as defined in the Prepetition Intercreditor Agreement and proceeds,

products, and rents thereof (collectively, the “Prepetition Term Priority Collateral”) and (b) a

second priority security interest in and continuing lien on ABL Priority Collateral (as defined in

11
  LF Investment Holdings, LLC, an entity controlled by Leon Farahnik, bought a participation in all of the Tranche
B portion of the Prepetition Term Loan.

                                                       12
DOCS_NY:42377.9
                  Case 21-10527-JTD            Doc 16      Filed 03/08/21       Page 13 of 51




the Prepetition Intercreditor Agreement) and all proceeds, products, accessions, rents, and profits

thereof, in each case, whether then owned or existing or thereafter acquired or arising

(collectively, the “Prepetition ABL Priority Collateral” and, together with the Prepetition Term

Priority Collateral, the “Prepetition Collateral”), subject in the case of (b) only to the liens of the

Prepetition ABL Lender (as defined below) on the Prepetition ABL Priority Collateral and

Prepetition Term Permitted Prior Liens (as defined below). For the avoidance of doubt, the

Prepetition Collateral does not include any property or assets of any Debtor that is not a CA

Debtor.

                iii.        Prepetition ABL Facility - CA Debtors

                    21.     Prepetition ABL Documents. Pursuant to that certain Credit Agreement,

dated as of September 16, 2019 (as amended, amended and restated, supplemented, or otherwise

modified from time to time, the “Prepetition ABL Credit Agreement”12 and, collectively with the

Prepetition Loan Documents (as defined in the Prepetition ABL Credit Agreement) and any

other agreements, documents, and instruments executed and/or delivered with, to, or in favor of

Prepetition ABL Lender in connection therewith, including, without limitation, all security

agreements, notes, instruments, guarantees, Uniform Commercial Code financing statements,

each as amended, restated, supplemented, waived, or otherwise modified from time to time,

the “Prepetition ABL Documents” and, together with the Prepetition Term Documents,

the “Prepetition Documents”) among (a) CL Industries,                        CL PinnPack, and   PinnPack

(the “Prepetition ABL Borrowers”), (b) Bank Leumi USA (“Leumi”), as Lender (in such



12
     The Prepetition ABL Credit Agreement is attached hereto as Exhibit D.

                                                         13
DOCS_NY:42377.9
                  Case 21-10527-JTD        Doc 16    Filed 03/08/21   Page 14 of 51




capacity, the “Prepetition ABL Lender”), and (c) as guarantors, CA Holdings and non-Debtor

Leon Farahnik (the “Prepetition ABL Guarantors” and, together with the Prepetition ABL

Borrowers,        the “Prepetition   ABL    Obligors”),   and   the   Prepetition   ABL   Lender

(the “Prepetition ABL Secured Party”, together with the Prepetition Term Secured Parties,

the “CA Prepetition Secured Parties”), provided revolving loans to the Prepetition ABL

Borrowers on a secured basis (the “Prepetition ABL Facility” and, together with the Prepetition

Term Facility, the “Prepetition Secured Facilities”).

                  22.     Prepetition ABL Obligations. As of the Petition Date, the Prepetition

ABL Obligors were indebted to the Prepetition ABL Lender under the Prepetition ABL Loan

Documents, in respect of outstanding Revolving Loans (as defined in the Prepetition Credit

Agreement) in the aggregate principal amount of not less than $7.8 million under the Prepetition

ABL Facility (the “Prepetition ABL Loans”), plus interest accrued and accruing thereon,

together with all costs, fees, termination fees, fees and expenses and other charges, amounts, and

costs in respect of any of the Prepetition ABL Borrowers’ or the Prepetition ABL Guarantors’

obligations pursuant to, or secured by, the Prepetition ABL Documents (collectively, the

“Prepetition ABL Obligations,” and, together with the Prepetition Term Obligations, the

“Prepetition Obligations”).

                  23.     Prepetition ABL Liens. As more fully set forth in the Prepetition ABL

Loan Documents, as of the Petition Date, the Prepetition ABL Borrowers and the Prepetition

ABL Guarantors granted to the Prepetition ABL Lender, security interests in and continuing

liens (the “Prepetition ABL Liens” and, together with the Prepetition Term Liens,


                                                    14
DOCS_NY:42377.9
                  Case 21-10527-JTD          Doc 16       Filed 03/08/21        Page 15 of 51




the “Prepetition Liens”) upon substantially all of their assets and properties (with certain

exceptions set out in the Prepetition ABL Documents). As of the Petition Date, subject to the

terms of the Prepetition Intercreditor Agreement, the Prepetition ABL Lender holds (a) a first-

priority security interest in and continuing lien on Prepetition ABL Priority Collateral and (b) a

second priority security interest in and continuing lien on Prepetition Term Priority Collateral,

subject in the case of (b) only to the liens of the Prepetition Term Agent on the Prepetition Term

Priority Collateral and Prepetition ABL Permitted Prior Liens (as defined below).

              iv.         Intercreditor Agreement

                    24.   The Prepetition Term Agent and the Prepetition ABL Lender entered into

that certain Intercreditor Agreement, dated as of September 16, 2019 (as amended, amended and

restated, supplemented, or otherwise modified from time to time, the “Prepetition Intercreditor

Agreement”) to govern the respective rights, interests, obligations, priority, and positions of the

Prepetition Term Secured Parties and Prepetition ABL Secured Parties with respect to the assets

and properties of certain of the Debtors.

        B. Acknowledgments

                    25.   Pursuant to the DIP Orders,13 the CA Debtors have stipulated that, as of

the Petition Date, subject to the terms of the Prepetition Intercreditor Agreement, (a) the

Prepetition Liens of the CA Prepetition Secured Parties on the Prepetition Collateral were valid,

binding, enforceable, non-avoidable, and properly perfected and were granted to, or for the

benefit of, the CA Prepetition Secured Parties for fair consideration and reasonably equivalent


13
  The following summary description is qualified by the “Stipulations”, as defined under, and set forth in, each of
the DIP Orders.

                                                        15
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21         Page 16 of 51




value; and (b) the Prepetition Liens of the CA Prepetition Secured Parties were senior in priority

over any and all other liens on the Prepetition Collateral, subject only to certain liens otherwise

permitted by the Prepetition Loan Documents (solely to the extent any such permitted liens were

valid, properly perfected, non-avoidable, and senior in priority to respective liens of the CA

Prepetition Secured Parties or were valid non-avoidable senior liens that are perfected

subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy Code, the

“Prepetition Permitted Prior Liens”).

                  26.   The CA Debtors have further acknowledged that the Prepetition

Obligations constitute legal, valid, binding, and non-avoidable obligations of the CA Debtors

enforceable in accordance with the terms of the applicable Prepetition Loan Documents and that

neither the Prepetition Liens nor the Prepetition Obligations are subject to any challenge or

defense, including avoidance, disallowance, disgorgement, recharacterization, or subordination

(equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

The CA Debtors have further waived, discharged, and released any right to challenge any of the

Prepetition Obligations, the priority of the CA Debtors’ obligations thereunder, and the validity,

extent, and priority of the liens securing the Prepetition Obligations.

                  27.   Last, pursuant to the Stipulations, the CA Debtors have acknowledged that

(a) the Prepetition Term Obligations constitute allowed, secured claims against the CA Debtors

within the meaning of sections 502 and 506 of the Bankruptcy Code (provided that, the value of

the Prepetition Term Liens at the Petition Date and whether the Prepetition Term Obligations are

fully secured within the meaning of Section 506 of the Bankruptcy Code is reserved


                                                 16
DOCS_NY:42377.9
                  Case 21-10527-JTD    Doc 16     Filed 03/08/21     Page 17 of 51




notwithstanding the Stipulations), and (b) and that the Prepetition ABL Obligations are fully

secured claims against the CA Debtors.

        C. Cash Collateral

                  28.   The CA Debtors submit that all of the CA Debtors’ cash, including any

cash in their deposit accounts, wherever located, whether as original collateral or proceeds of

other Prepetition Collateral, constitutes or will constitute Cash Collateral of the CA Prepetition

Secured Parties and DIP Lenders, as applicable. The CA Prepetition Secured Parties agree to

permit the use of the Cash Collateral on the terms set forth in the DIP Orders.

                             Background to Proposed DIP Facilities

        29.             Prior to the Petition Date, the CA Debtors recognized a need for further

outside financing and began the process of considering potential funding sources. The CA

Debtors, through their advisors, discussed with various third parties the opportunity to provide

financing to the CA Debtors. Ultimately, none of those parties was prepared to provide DIP

financing on an unsecured or junior basis, and, further, all would have required priming liens on

existing collateral of the Prepetition Secured Parties. The Prepetition Secured Parties informed

the CA Debtors that they would not consent to such terms and, accordingly, taking into account

the circumstances and the proposal provided by the DIP Lenders, the CA Debtors determined, in

an exercise of their business judgment, to accept the applicable DIP Lenders’ proposal. See First

Day Declaration, at ¶ 93.

                  30.   Separately, the CA Debtors performed due diligence regarding the

reasonableness of the terms proposed for the DIP Facilities by the DIP Lenders, including by



                                                17
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16    Filed 03/08/21    Page 18 of 51




comparing such terms to other comparable and recent debtor-in-possession credit facilities

provided in the marketplace. Based on such analysis, the CA Debtors believe that the DIP

Facilities are provided on reasonable market terms in light of the circumstances of this case. The

DIP Lenders are unwilling to provide financing to the CA Debtors on an unsecured or

subordinated basis. See id. at ¶ 94.

                  31.   After careful review of their financing options, the CA Debtors concluded

that the DIP Lenders’ proposed terms would allow the CA Debtors to meet their goals and

provide the CA Debtors with sufficient liquidity on the best available economic terms. Through

the DIP Documents, the CA Debtors will continue to have access to sufficient liquidity for their

accruing administrative expenses pending a sale of their assets or reorganization.            All

negotiations with the DIP Lenders were conducted at arms’ length and in good faith. The

outcome of such negotiations are the proposed DIP Agreements pending before this Court. See

id. at ¶ 95.

                  32.   The CA Debtors now seek to move forward with the proposed DIP

Facilities on the terms set forth in the DIP Documents. Subject to this Court’s approval, the CA

Debtors intend to draw on the DIP Facilities in order to satisfy the CA Debtors’ ongoing working

capital needs through their restructuring process. The CA Debtors have a need to use Cash

Collateral on an interim basis and to obtain credit in an amount equal to the Interim Amounts

pursuant to the DIP Facilities in order to, among other things, enable the orderly continuation of

their operations and to administer and preserve the value of their estates. The ability of the CA

Debtors to maintain business relationships with their vendors, suppliers, and customers, to pay


                                                 18
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21   Page 19 of 51




their employees, and otherwise finance their operations requires both the availability of working

capital from the DIP Facilities and the use of Cash Collateral; the absence of either would

immediately and irreparably harm the CA Debtors, their estates, and parties in interest. The CA

Debtors do not have sufficient available sources of working capital and financing to operate their

businesses or maintain their properties in the ordinary course of business before the entry of the

Final Order without the authorization to use Cash Collateral and to borrow the Interim Amounts.

See id. at ¶ 97.

                   33.   The DIP Facilities are the best source of debtor-in-possession financing

available to the CA Debtors. Given their current financial condition, financing arrangements,

and capital structure, the CA Debtors have been and continue to be unable to obtain financing

from sources other than the DIP Lenders on terms more favorable than the DIP Facilities. The

CA Debtors are unable to obtain unsecured credit allowable under section 503(b)(1) of the

Bankruptcy Code as an administrative expense. The CA Debtors have also been unable to obtain

(a) unsecured credit having priority over that of administrative expenses of the kind specified in

sections 503(b), 507(a), and 507(b) of the Bankruptcy Code; (b) credit secured solely by a lien

on property of the CA Debtors and their estates that is not otherwise subject to a lien; or

(c) credit secured solely by a junior lien on property of the CA Debtors and their estates that is

subject to a lien. Financing on a postpetition basis on better terms is not available without

granting the DIP Term Agent and the DIP ABL Lender, for the benefit of themselves and the

other DIP Lenders, (1) perfected security interests in and liens on (each as provided herein) the




                                                 19
DOCS_NY:42377.9
                  Case 21-10527-JTD             Doc 16        Filed 03/08/21    Page 20 of 51




DIP Collateral, with the priorities described herein; (2) superpriority claims; and (3) the other

protections set forth in the Interim Order and the Final Order.

                    34.      As a condition to entry into the DIP Agreements, the extension of credit

under the DIP Facilities, and the authorization to use the Prepetition Collateral, including Cash

Collateral, the DIP Term Agent, the DIP Lenders, and the CA Prepetition Secured Parties

require, and the CA Debtors have agreed, that proceeds of the DIP Facilities and the CA

Prepetition Secured Parties’ Cash Collateral shall be used in a manner consistent with the terms

and conditions of the Interim Order, the Final Order and the DIP Documents and in accordance

with the budget (as the same may be modified from time to time consistent with the terms of the

DIP Documents and subject to such variances and exclusions as permitted in the DIP

Documents, and as set forth in paragraphs 17 and 18 of the Interim Order, the “Budget”),14 solely

for the purposes set forth in the DIP Documents, the Interim Order and the Final Order, including

(a) ongoing working capital and other general corporate purposes of the CA Debtors and

(b) permitted payment of costs of administration of the Chapter 11 Cases of the CA Debtors.

                                    Concise Statement of Relief Requested

                    35.      In accordance with Bankruptcy Rule 4001(b) and Local Rule 4001-2,

below is a summary15 of the essential terms of the proposed financing and use of cash collateral,

as well as a reference to the corresponding provisions of the order or agreement:

14
     A copy of the Budget is attached hereto as Exhibit E.
15
     The summaries and descriptions of the terms and conditions for the proposed financing and use of Cash
Collateral and the provisions of the Interim Order set forth in this Motion are intended solely for informational
purposes to provide the Court and parties in interest with an overview of the significant terms thereof. The
summaries and descriptions are qualified in their entirety by the Interim Order and the DIP Documents. In the event
there is any conflict between this Motion and the Interim Order or the DIP Documents, the Interim Order and the
DIP Documents will control in all respects.

                                                             20
DOCS_NY:42377.9
                  Case 21-10527-JTD          Doc 16       Filed 03/08/21       Page 21 of 51




        (a)       Borrowers.

                  (i)     DIP Term Facility: CarbonLite Holdings, LLC, as debtor and debtor-in
                          possession.

                  (ii)    DIP ABL Facility: CarbonLite Industries LLC, CarbonLite Pinnpack
                          LLC, and Pinnpack Packaging LLC, each as a debtor and debtor-in-
                          possession.


        (b)       Guarantors.

                  (i)     DIP Term Facility: CarbonLite Subholdings LLC, CarbonLite PI Holdings
                          LLC, CarbonLite Industries LLC, CarbonLite Pinnpack LLC, Pinnpack
                          Packaging LLC, and Pinnpack P, LLC each as a debtor and debtor-in-
                          possession.

                  (ii)    DIP ABL Facility: CarbonLite PI Holdings as debtor and debtor-in-
                          possession.

        (c)       Lenders.

                  (i)     DIP Term Facility: Those Lenders party to the DIP Term Credit
                          Agreement identified in Annex 1 to such agreement.16

                  (ii)    DIP ABL Facility: Bank Leumi USA (“Leumi”), as lender pursuant to the
                          DIP ABL Facility.

        (d)       DIP Facilities. The DIP Facilities are senior secured superpriority debtor-in-
                  possession loan facilities consisting of:

                  (i)     DIP Term Facility: (a) a $20.0 million new money delayed-draw term loan
                          facility and (b) subject to entry of the Final Order, $45.5 million of DIP
                          Term Loans resulting from a “roll-up” of approximately $45.5 million of
                          the Tranche A Loans plus the Tranche C Loans outstanding under the
                          Prepetition Term Credit Agreement as described below. Upon entry of the
                          Interim Order, $7.0 million will be available for the CA Debtors to borrow
                          under the DIP Term Facility in order to avoid immediate and irreparable
                          harm to the estates pending a final hearing on the Motion. [DIP Term
                          Credit Agreement § 2.01].

                  (ii)    DIP ABL Facility: (a) a $18.5 million17 new money revolving loan facility
                          and (b) subject to entry of the Final Order, the remaining principal amount


16
  Orion Energy Partners Investment Agent, LLC, is acting as administrative agent (and collateral agent) for and on
behalf of the lenders party to the DIP Term Credit Agreement.


                                                       21
DOCS_NY:42377.9
                  Case 21-10527-JTD          Doc 16       Filed 03/08/21       Page 22 of 51




                          of prepetition revolving loans outstanding under the Prepetition ABL
                          Credit Agreement will be deemed to be DIP ABL Loans. Upon entry of
                          the Interim Order, $7.0 million, will be available for the CA Debtors to
                          borrow under the DIP ABL Facility in order to avoid immediate and
                          irreparable harm to the estates pending a final hearing on the Motion.
                          [DIP ABL Credit Agreement §2.4]

        (e)       Roll-Up. Subject to the entry of the Final Order, in accordance with the terms of
                  the DIP Credit Agreements, the following pre-petition indebtedness of the CA
                  Debtors under the Prepetition Documents will be converted into DIP Loans under
                  the applicable DIP Facility:

                  (i)     DIP Term Loan: Subject to entry of the Final Order, $45.5 million of the
                          Prepetition Term A/C Loans owing to the respective Prepetition Term
                          Loan Lenders shall be rolled-up and deemed to be, and shall thereafter
                          constitute, obligations under the DIP Term Loan. [Interim Order ¶ 2; DIP
                          Term Credit Agreement § 2.01(b)]18

                  (ii)    DIP ABL Loan: Subject to entry of the Final Order, the remaining
                          principal amount of prepetition revolving loans outstanding under the
                          Prepetition ABL Credit Agreement (which have not then been rolled up)
                          shall be converted to DIP ABL Loans. Following entry of the Interim
                          Order, during the Interim Financing Period, the CA Debtors will remit
                          collections, asset proceeds and payments received in respect of Prepetition
                          ABL Priority Collateral and DIP ABL Priority Collateral to the DIP ABL
                          Lender for application first to all Prepetition ABL Obligations until such
                          obligations are fully repaid, and then to the repayment of all DIP ABL
                          Obligations. As a result, during the Interim Financing Period, a portion of
                          the Prepetition ABL Obligations will be deemed satisfied and, to the
                          extent available, re-borrowed as DIP ABL Obligations. [Interim Order ¶
                          2; DIP ABL Credit Agreement §2.4]

        (f)       Interest Rates.

                  (i)     DIP Term Loan: The Interest Rate with respect to the loans made
                          pursuant to the DIP Term Facility is 11.00% per annum. Following an
                          Event of Default (as defined in the DIP Term Credit Agreement § 7.01),
                          the interest rate is the rate per annum which is equal to the lesser of (a) the
                          sum of the Interest Rate plus 2.00% and (b) with respect to each DIP


17
   The maximum credit of $18.5 million available under the DIP ABL Facility is inclusive of any outstanding
prepetition obligations under the Prepetition ABL Loan Documents.
18
  The Term Roll-Up Amount shall be the (a) the greater of (i) principal obligations in respect of the Tranche A
Loans based on a 2:1 ratio of New Money Loans (defined in DIP Term Credit Agreement § 1.01 ) and (ii) $40
million plus (b) all of the Tranche C Principal.] [DIP Term Credit Agreement § 1.01 (definition of “Rolled-Up Term
Loan Commitment”), § 2.01(b)].

                                                       22
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16     Filed 03/08/21      Page 23 of 51




                         Lender, the applicable maximum non-usurious interest rate, if any. [DIP
                         Term Credit Agreement §1.01, §2.04].

                  (ii)   DIP ABL Loan: The interest rate with respect to the loans made pursuant
                         to the DIP ABL Facility is 8% per annum. This is derived from the Base
                         Rate (as defined in the Prepetition ABL Credit Agreement §1.1) plus the
                         Applicable Margin (4.00%) (as defined at §1.2 of the DIP ABL Credit
                         Agreement). [DIP ABL Credit Agreement §6.3]. The Base Rate is the
                         Prime Rate (each as defined in the Prepetition ABL Credit Agreement
                         §1.1) but is subject to a 4% floor.

        (g)       Fees and Expenses.

                  (i)    DIP Term Facility: Pursuant to the Loan Discount Letter (as defined in
                         the DIP Term Credit Agreement §1.01), the DIP Term Lenders will
                         receive a 3% discount with respect to the principal amounts loaned in
                         connection with the DIP Term Facility as a fee for the DIP Term Facility
                         and will otherwise receive fees, costs and expense reimbursements,
                         including attorney’s fees, consistent with similar financings and the terms
                         of the Prepetition Term Credit Agreement. Additionally, Orion, in its
                         capacity as Prepetition Agent and DIP Agent, for its own account, shall
                         receive a nonrefundable reimbursement equal to $4,166.667 per month
                         (the “Agent Reimbursement”). [DIP Term Credit Agreement §10.03].

                  (ii)   DIP ABL Facility: The DIP ABL Lender shall be entitled to a closing fee
                         of two percent (2%) of the Maximum Credit (as defined at §1.2(j) of the
                         DIP ABL Credit Agreement on the DIP Closing Date (as defined at §1.1 of
                         the DIP ABL Credit Agreement), which shall be fully earned on account of
                         the financing provided by DIP ABL Lender, and shall be payable one
                         percent 1% on the DIP Closing Date and one percent 1% on the Maturity
                         Date, and will otherwise receive fees, costs and expense reimbursements,
                         including attorney’s fees, consistent with similar financings and the terms
                         of the Prepetition ABL Credit Agreement [DIP ABL Credit Agreement
                         §10.6].

        (h)       Maturity Date – Both DIP Facilities. The earliest to occur of:

                  (i)   the date that is 120 days after the Petition Date;
                  (ii)  the date that is 35 days after the Petition Date if the Final DIP Order
                        has not been entered;
                  (iii) the date the Chapter 11 Cases are dismissed or converted to chapter 7
                        case(s);
                  (iv)  the acceleration and termination of the DIP Term Loan Facility or DIP
                        ABL Facility; or
                  (v)   the date of the sale of all or substantially all of the assets of the DIP Loan
                        Parties.
                  [DIP Term Credit Agreement §1.01; DIP ABL Credit Agreement §1.2(i)].

                                                   23
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16     Filed 03/08/21     Page 24 of 51




        (i)       Purpose of Funding – Both DIP Facilities. Proceeds of the DIP Facilities and the
                  CA Prepetition Secured Parties’ Cash Collateral shall be used in accordance with
                  the Budget for the purposes set forth in and subject to the DIP Documents,
                  including (y) ongoing working capital and other general corporate purposes of the
                  CA Debtors and (z) permitted payment of costs of administration of the Chapter
                  11 Cases of the CA Debtors. [Interim Order ¶¶ 12, 31; DIP Term Credit
                  Agreement §5.13; DIP ABL Credit Agreement §4].

        (j)       Use of Cash Collateral – Both DIP Facilities. The DIP Facilities contemplate the
                  CA Debtors’ continued use of Cash Collateral, according to the Budget on the
                  terms and conditions set forth in the Interim Order and the Final Order. The
                  parties with an interest in Cash Collateral are the Prepetition Term Secured Parties
                  and the Prepetition ABL Secured Parties. [Interim Order ¶ 13].

        (k)       Budget- Both DIP Facilities. The Budget attached to this Motion has been
                  approved by the CA Debtors, the DIP Agent, the DIP Terms Lenders and the DIP
                  ABL Lender. The CA Debtors shall comply with the Budget and any updated
                  Budget that may be approved by the DIP Lenders (according to the procedures set
                  forth in the applicable agreement), subject to Permitted Variances (as defined in
                  the DIP Term Credit Agreement §1.01) or a Material Budget Deviation (as
                  defined in the DIP ABL Credit Agreement §4.). Compliance with the Budget
                  shall be tested weekly (starting the second full week after the Petition Date). Any
                  adverse deviation from the Budget beyond any applicable Permitted Variance or
                  Material Budget Deviation shall constitute an event of default unless waived in
                  writing by the DIP Lenders (a “Budget Event”). [Interim Order ¶¶ 12, 17, 18;
                  DIP Term Credit Agreement § 5.13; DIP ABL Credit Agreement §4.3].

        (l)       Restrictions on Use of Funds – Both DIP Facilities. Proceeds of the DIP
                  Facilities may only be used in accordance with the Budget or as permitted in the
                  DIP Documents. No portion of the Carve-Out, the proceeds of any DIP Term
                  Loans or DIP ABL Loans, or any Cash Collateral may be used to (or support any
                  other party to) litigate, object to, contest, or challenge in any manner or raise any
                  defenses to the debt, collateral position, liens, or claims of any of the DIP
                  Lenders, the DIP Term Agent, DIP ABL Lender, the CA Prepetition Secured
                  Parties, the TX/PA DIP Secured Parties, or the TX/PA Prepetition Secured
                  Parties; provided, however that the Carve-Out and such collateral proceeds and
                  loans under the DIP Documents may be used for allowed fees and expenses, in an
                  amount not to exceed $75,000 (the “Investigation Budget Amount”) incurred
                  solely by a Committee (if appointed), in investigating (but not prosecuting or
                  challenging) the validity of the Stipulations made by the CA Debtors under the
                  DIP Orders (the “Investigation”) (as defined below). [Interim Order ¶ 31; DIP
                  Term Credit Agreement §5.13; DIP ABL Credit Agreement §4].

        (m)       DIP Liens and Superpriority Claims - Both DIP Facilities. The DIP Obligations
                  shall (a) pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to
                  superpriority administrative expense claim status in each of the CA Debtors’
                  Chapter 11 Cases with priority over any and all administrative expenses against

                                                   24
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16     Filed 03/08/21     Page 25 of 51




                  the CA Debtors, and (b) pursuant to sections 364(c)(2), (c)(3) and (d) of the
                  Bankruptcy Code, be secured by liens on the DIP Collateral (as defined below),
                  subject and subordinate to the Carve-Out (except as expressly provided in
                  paragraph 30 of the Interim Order) and the priorities set forth in the DIP
                  Documents and the Interim Order. [Interim Order ¶¶ 8, 10; DIP Term Credit
                  Agreement §§2.12(b), 2.13; DIP ABL Credit Agreement §6.1(b)].

        (n)       DIP Collateral - Both DIP Facilities. For purposes of the Motion, “DIP
                  Collateral” means, collectively, without limitation (a) all personal property assets
                  of the CA Debtors and their estates; (b) all owned real property of the CA Debtors
                  and all real property leases of the CA Debtors; (c) proceeds of actions brought
                  under section 549 of the Bankruptcy Code to recover any post-petition transfer of
                  DIP Collateral; (d) subject to entry of a Final Order, the proceeds of any
                  avoidance actions (such actions, “Avoidance Actions” and the proceeds of such
                  Avoidance Actions, the “Avoidance Action Proceeds”) brought pursuant to
                  chapter 5 of the Bankruptcy Code or section 724(a) of the Bankruptcy Code or
                  any other avoidance actions under the Bankruptcy Code or applicable state law
                  equivalent; provided, that no liens shall attach to Avoidance Actions. The DIP
                  Collateral includes all assets of the DIP Loan Parties that do not constitute DIP
                  Term Priority Collateral or DIP ABL Priority Collateral (each as defined in the
                  Interim Order) and that are not otherwise subject to valid, perfected, enforceable,
                  and unavoidable security interests or liens in existence as of the Petition Date, or
                  valid liens properly perfected after the Petition Date as permitted under the
                  Bankruptcy Code (the “Unencumbered Collateral”), subject and subordinate to
                  the Carve-Out and the Permitted Prior Liens (all such liens and security interests
                  granted to the DIP Term Agent and the DIP ABL Lender, for their benefit and for
                  the benefit of the DIP Lenders, pursuant to the Interim Order and the DIP
                  Documents, the “DIP Liens”). For the avoidance of doubt, the DIP Collateral and
                  the Unencumbered Collateral shall not include any property or assets of any
                  Debtor that is not a CA Debtor. [Interim Order ¶ 8].

        (o)       Adequate Protection - CA Prepetition Secured Parties. As security for any
                  Diminution in Value of the Prepetition Collateral, the CA Prepetition Secured
                  Parties will be granted a valid, perfected replacement security interest in and lien
                  on all of the DIP Collateral, including, subject to entry of the Final Order,
                  Avoidance Action Proceeds (the “Adequate Protection Liens”), subject and
                  subordinate only to (i) the Carve-Out, (ii) the Permitted Prior Liens, and (iii) the
                  DIP Liens (subject to the priorities as between the Prepetition ABL Secured
                  Parties and the Prepetition Term Secured Parties set forth in the Interim Order and
                  the Final Order). The adequate protection obligations of the CA Debtors to the
                  CA Prepetition Secured Parties shall constitute superpriority claims against each
                  of the CA Debtors as provided in section 507(b) of the Bankruptcy Code, to the
                  extent of any Diminution in Value of the Prepetition Term Secured Parties’
                  interests in the Prepetition Collateral, with priority in payment as provided in the
                  Interim Order and the Final Order. Additionally, the CA Debtors shall be
                  authorized and directed to pay, as adequate protection, all accrued and unpaid fees
                  and reasonable and documented disbursements incurred by the Prepetition Term

                                                   25
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16      Filed 03/08/21     Page 26 of 51




                  Agent and the Prepetition ABL Lender and their advisors whether accrued before,
                  on, or after the Petition Date. [Interim Order ¶ 14].

        (p)       Credit Bid - Both DIP Facilities and CA Prepetition Secured Parties. In
                  connection with any sale process authorized by this Court, whether effectuated
                  through sections 363, 725, or 1123 of the Bankruptcy Code, the DIP Term Agent,
                  the DIP ABL Lender, the DIP Lenders, and the CA Prepetition Secured Parties
                  may credit bid up to the full amount of the outstanding DIP Obligations and/or the
                  relevant Prepetition Obligations, as applicable, in each case including any accrued
                  and unpaid interest, expenses, fees, and other obligations for their respective
                  priority collateral (each such bid, a “Credit Bid”) in any sale of the DIP Collateral
                  or the Prepetition Collateral, respectively, constituting property or assets of the
                  CA Debtors, pursuant to section 363(k) of the Bankruptcy Code, subject in each
                  case to any applicable intercreditor agreement, the priorities set forth in the
                  Interim Order, Final Order, and the TX/PA DIP Orders; provided, that any Credit
                  Bid for the equity of any direct or indirect parent of a TX/PA Debtor shall have no
                  effect on (or release, terminate or reduce in any respect) (a) the debt obligations of
                  any TX/PA Debtors or (b) the liens on, or security interests in, any property or
                  assets of any TX/PA Debtors, which shall remain in full force and effect. [Interim
                  Order ¶ 21]. Any Credit Bid would be subject to the terms of the Prepetition
                  Intercreditor Agreement (as defined in the Interim Order ¶ G).

        (q)       Conditions to Borrowing - Both DIP Facilities. The conditions precedent to
                  borrowing under the DIP Facilities after the entry of the Interim Oder will consist
                  of those conditions precedent customarily required in similar financings,
                  including, without limitation, entry of the Final DIP Order. [DIP Term Credit
                  Agreement §§ 4.01, 4.02; DIP ABL Credit Agreement §§6.1, 7; Prepetition ABL
                  Credit Agreement §4.2].

        (r)       Case Milestones - Both DIP Facilities. The CA Debtors agree to satisfy each of
                  the following milestones during the Chapter 11 Cases (each, a “Milestone”):

                  (i)     By no later than 3 days following the Petition Date, the Court shall enter
                          the Interim DIP Order.
                  (ii)    By no later than 10 days following the Petition Date, the CA Debtors shall
                          have filed a motion seeking approval of the bidding procedures.
                  (iii)   By no later than 35 days following the Petition Date, the Court shall enter
                          the Final DIP Order.
                  (iv)    By no later than 30 days following the Petition Date, the Borrower shall
                          have obtained entry of an order from the Court approving bidding
                          procedures (the “Bidding Procedures Order”) in respect of a sale of all or
                          substantially all of the Loan Parties’ assets to be implemented pursuant to
                          section 363 of the Bankruptcy Code (a “Sale Transaction”).
                  (v)     By no later than 60 days following the Petition Date, the Borrower shall
                          conduct the auction, if necessary, for all or substantially all of the
                          Borrower’s consolidated assets pursuant to Section 363 of the Bankruptcy
                          Code and in accordance with the Bidding Procedures Order.

                                                   26
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16     Filed 03/08/21     Page 27 of 51




                  (vi)   By no later than 62 days following the Petition Date, the Court shall hold a
                         hearing regarding approval of the Sale Transaction.
                  (vii) By no later than 65 days following the Petition Date, the Court shall have
                         approved the Sale Transaction and entered an order approving the Sale
                         Transaction.
                  (viii) By no later than 75 days following the Petition Date, the Sale Transaction
                         shall have closed; provided that if regulatory approvals associated with a
                         Sale Transaction remain pending as of such date, such date shall be
                         automatically extended to the date that is the third Business Day following
                         receipt of all necessary regulatory approvals.

                         [DIP Term Credit Agreement §5.22; DIP ABL Credit Agreement §4.4].

        (s)       Negative Covenants – Both DIP Facilities. Substantially consistent with the
                  Prepetition Documents with certain modifications and additional customary
                  negative covenants to reflect the debtor-in-possession nature of the DIP Facilities.
                  [DIP Term Credit Agreement Article 6; DIP ABL Credit Agreement §6.7].

        (t)       Representations and Warranties – Both DIP Facilities. Substantially consistent
                  with the Prepetition Documents and customary for debtor-in-possession
                  financings of this type. [DIP Term Credit Agreement Article 3; DIP ABL Credit
                  Agreement §4].

        (u)       Carve-Out. As used in this Motion and the Interim Order, the term “Carve-Out”
                  means the sum of (in each case, solely with respect to the DIP Loan Parties):
                  (i) fees required to be paid to the Clerk of the Court and to the U.S. Trustee under
                  28 U.S.C. § 1930(a) plus interest at the statutory rate (without regard to the
                  Carve-Out Trigger Notice); (ii) reasonable fees and expenses up to $25,000
                  incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard
                  to the Carve-Out Trigger Notice); (iii) to the extent allowed at any time, whether
                  by interim or final compensation order, procedural order, or otherwise, all unpaid
                  fees and expenses, solely to the extent related to the DIP Loan Parties (the
                  “Allowed Professional Fees”) incurred by persons or firms retained by the DIP
                  Loan Parties pursuant to section 327, 328, or 363 of the Bankruptcy Code (the
                  “CA Debtor Professionals”) and, subject to the amounts set forth in the Budget,
                  the Committee (if any) pursuant to section 328 or 1103 of the Bankruptcy Code
                  (the “Committee Professionals” and, together with the CA Debtor Professionals,
                  the “Professional Persons”) at any time before or on the first business day
                  following delivery by the DIP Term Agent or the DIP ABL Lender of a Carve-
                  Out Trigger Notice, whether allowed by this Court before or after delivery of a
                  Carve-Out Trigger Notice (the amounts set forth in clauses (i) through (iii), the
                  “Pre-Carve-Out Trigger Notice Cap”); and (iv) Allowed Professional Fees of
                  Professional Persons in an aggregate amount not to exceed $500,000 incurred
                  after the first business day following the date of delivery by the DIP Term Agent
                  or the DIP ABL Agent of the Carve-Out Trigger Notice (such date, the “Trigger
                  Date”), allocated $400,000 to the Debtors Professionals and $100,000 to the
                  Committee Professionals, to the extent allowed at any time, whether by interim

                                                   27
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16     Filed 03/08/21     Page 28 of 51




                  order, procedural order, or otherwise (the amounts set forth in clause (iv) above
                  and this clause (v) being the “Post-Carve-Out Trigger Notice Cap” and, together
                  with the Pre-Carve-Out Trigger Notice Cap, the “Carve-Out Cap”).

                  (i)     For purposes of the foregoing, a “Carve-Out Trigger Notice” means a
                          written notice delivered by email (or other electronic means) by the DIP
                          Term Agent or the DIP ABL Lender to each other, the DIP Loan Parties,
                          their lead restructuring counsel, counsel to the TX/PA DIP Agent, the U.S.
                          Trustee, counsel to the Committee (if any), and counsel to each of the DIP
                          Term Agent and the DIP ABL Lender, following the occurrence and
                          during the continuation of an Event of Default and acceleration of the
                          obligations under either of the DIP Facilities, stating that the Post-Carve-
                          Out Trigger Notice Cap has been invoked.

                  (ii)    Under the Interim Order, the CA Debtors are permitted to establish a
                          segregated account held by lead bankruptcy counsel for the DIP Loan
                          Parties (the “Escrow Account”) for purposes of holding periodic deposits
                          and withdrawals on account of the Carve-Out for Professional Persons.
                          Specifically, the CA Debtors may (a) make disbursements to the Escrow
                          Account on account of amounts set forth in the Budget for Professional
                          Persons at the times and in the amounts contemplated thereby, and (b)
                          make payments from the Escrow Account to pay fees and expenses of
                          Professional Persons that have been allowed, or are payable, from time to
                          time.

                  (iii)   On the day on which a Carve Out Trigger Notice is given by either the
                          DIP Term Agent or the DIP ABL Lender to the DIP Loan Parties with a
                          copy to counsel to the Committee (if any) (the “Termination Declaration
                          Date”), the Carve-Out Trigger Notice shall constitute a demand to the DIP
                          Loan Parties to utilize (i) first, all cash in the DIP Funding Account (as
                          defined in the Cash Management Motion (as defined in the DIP Term
                          Credit Agreement §1.01) at ¶ 8)), notwithstanding anything in the DIP
                          Term Documents to the contrary, and (ii) second, to the extent the cash set
                          forth in clause (i) is insufficient, any available cash thereafter generated
                          from the sale of DIP Term Priority Collateral by the CA Debtors to
                          deposit in the Escrow Account an amount equal to the Carve-Out Cap
                          (less the amounts previously funded to the Escrow Account for
                          Professional Persons at the times and in the amounts contemplated under
                          the Budget), and hold in trust to pay such amounts to the persons
                          benefiting from the Carve-Out.

                  (iv)    Proceeds from the DIP Facilities not to exceed the Investigation Budget
                          Amount (as defined below) may be used on account of professional fees
                          and expenses of Committee Professionals in connection with the
                          Investigation, which obligations will benefit from the Carve-Out in an
                          amount not to exceed the Investigation Budget Amount to the extent
                          unpaid as of the delivery of a Carve-Out Trigger Notice.

                                                   28
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16     Filed 03/08/21     Page 29 of 51




                  (v)    Notwithstanding anything to the contrary set forth in the Interim Order,
                         none of the DIP ABL Liens, DIP ABL Superpriority Claims, the ABL
                         Adequate Protection Liens or the ABL 507(b) Claims (as each are defined
                         in the Interim Order ¶ 30(i)) shall be subject or subordinate to the Carve
                         Out].

                  [Interim Order ¶ 30].

        (v)       Events of Default – Both DIP Facilities. Substantially consistent with the
                  Prepetition Loan Documents with additional customary events of default to reflect
                  the debtor-in-possession nature of the DIP Facilities, including, without
                  limitation, the occurrence of a Budget Event or the failure to meet any Milestone.
                  The failure of the CA Debtors to perform or comply with, in any respect, any of
                  the terms, provisions, conditions, covenants, or obligations under the Interim
                  Order shall also constitute an Event of Default (as defined in the respective DIP
                  Credit Agreements . Additional Events of Default include the conversion of the
                  Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, the dismissal
                  of the Chapter 11 Cases, or the appointment of a trustee in the Chapter 11 Cases,
                  among other events that are specific to the conduct of the Chapter 11 Cases.

                  [Interim Order ¶ 27; DIP Term Credit Agreement §7.01; DIP ABL Credit
                  Agreement §6.20].

        (w)       Remedies upon Default – Both DIP Facilities. Upon the occurrence and during
                  the continuation of an Event of Default or the “Maturity Date” under the
                  applicable DIP Credit Agreement, notwithstanding the provisions of section 362
                  of the Bankruptcy Code, without any application, motion or notice to, hearing
                  before, or order of this Court, but subject to the terms of the Interim Order and the
                  Prepetition Intercreditor Agreement, (a) each of the DIP Term Agent and the DIP
                  ABL Lender may declare (i) all outstanding DIP Obligations owing under the
                  respective DIP Documents to be immediately due and payable, (ii) the termination
                  of any further commitment to extend credit to the CA Debtors to the extent any
                  such commitment remains under the respective DIP Facilities, (iii) termination of
                  the respective DIP Facilities and the respective DIP Documents as to any future
                  liability or obligation of the applicable DIP Term Agent, the DIP ABL Lender and
                  the DIP Term Lenders, without affecting any of the DIP Liens or the DIP
                  Obligations, and (iv) that the application of the Carve-Out has occurred through
                  the delivery of the Carve-Out Trigger Notice to the CA Debtors; and (b) subject to
                  paragraph 26 of the Interim Order, the Prepetition Term Agent and the Prepetition
                  ABL Lender may declare the termination of the CA Debtors’ ability to use Cash
                  Collateral (any such declaration shall be referred to as a “DIP Termination
                  Declaration” and the date on which a DIP Termination Declaration is delivered
                  shall be referred to as the “DIP Termination Date”); provided, that any exercise of
                  rights or remedies against a CA Debtor or any collateral securing the DIP
                  Obligations, including the equity of any direct or indirect parent of a TX/PA
                  Debtor shall have no effect on (or release, terminate or reduce in any respect) (a)

                                                   29
DOCS_NY:42377.9
                  Case 21-10527-JTD       Doc 16     Filed 03/08/21     Page 30 of 51




                  the debt obligations of any TX/PA Debtors or (b) the liens on, or security interests
                  in, any property or assets of any TX/PA Debtors, which shall remain in full force
                  and effect. A DIP Termination Declaration shall be delivered to counsel to
                  certain notice parties, including, but not limited to, the CA Debtors, counsel to a
                  Committee (if appointed), and the U.S. Trustee. The automatic stay shall be
                  modified so that five business days after the date a DIP Termination Declaration
                  is delivered (such five-day period, the “Remedies Notice Period”), the DIP Term
                  Agent, the DIP Term Lenders, and the DIP ABL Lender shall be entitled to
                  exercise their rights and remedies in accordance with their respective DIP
                  Documents (as applicable), the Interim Order subject in all respects to the Carve-
                  Out. During the Remedies Notice Period, the CA Debtors or a Committee (if
                  appointed) or any party in interest shall be entitled to seek an emergency hearing
                  from this Court, and upon and after delivery of the DIP Termination Declaration,
                  each of DIP Term Agent and/or DIP ABL Lender delivering such DIP
                  Termination Declaration shall be deemed to have consented to such emergency
                  hearing. Unless this Court orders otherwise, the automatic stay shall terminate at
                  the end of the Remedies Notice Period without further notice or order as to the
                  DIP Term Agent, the DIP Term Lenders, and the DIP ABL Lender.

                  [Interim Order ¶ 28; DIP Term Credit Agreement §7.01; DIP ABL Credit
                  Agreement §6.20].

        (x)       Stipulations/Challenge Deadline. The CA Debtors will stipulate, acknowledge,
                  and release the CA Prepetition Secured Parties with respect to the Prepetition
                  Obligations and the Prepetition Liens, subject to a customary Challenge Deadline
                  (as defined below) for parties in interest. The CA Debtors will also release and
                  indemnify the CA Prepetition Secured Parties from any claims relating to the
                  Prepetition Secured Facilities, the Prepetition Documents or the negotiation and
                  implementation of the DIP Facilities. [Interim Order ¶¶ G, ¶ 37]. The “Challenge
                  Deadline” is the date that is seventy-five (75) days from the date of entry of the
                  Interim Order as such Challenge Deadline may be extended to the extent
                  permitted by the Interim Order. [Interim Order ¶ 37(c)]. Nothing in the Interim
                  Order vests or confers on any entity, including the Committee, standing or
                  authority to pursue any claim or cause of action belonging to the CA Debtors or
                  their estates, including, without limitation, Challenges with respect to the
                  Stipulations, and all rights to object to such standing are expressly reserved.

        (y)       Releases. Subject to entry of the Final Order, the CA Debtors will release the DIP
                  Term Agent, the DIP Term Lenders, the DIP ABL Lender (among other related or
                  representative parties) (collectively, the “DIP Released Parties”) from any and all
                  obligations and liabilities to the CA Debtors arising in connection with or relating
                  to the DIP Facilities, the DIP Liens, or any of the DIP Documents; provided, that
                  nothing in such release shall relieve the DIP Released Parties from fulfilling their
                  obligations under the DIP Documents and the DIP Orders. [Interim Order ¶ 44].

        (z)       Indemnity – Both DIP Facilities. Each of the DIP Credit Agreements provides for
                  indemnification by the applicable CA Debtors of the applicable DIP Lenders and

                                                   30
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21     Page 31 of 51




                  the DIP Agent from, or on account of, losses, claims, damages and liabilities
                  related to the DIP Documents. [DIP Term Credit Agreement §10.03(b); DIP
                  ABL Credit Agreement §2.4 Prepetition ABL Credit Agreement §11.5].


                                             Disclosures

                  36.   Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2, a debtor in

possession seeking authority to use cash collateral or obtain financing must disclose the presence

and location of certain provisions contained in the documentation evidencing the cash collateral

usage or financing. The debtor in possession must also justify the inclusion of such provisions.

Set forth below are the disclosures required in accordance with such rules:

                a.      Local Rule 4001-2(a)(i)(A) requires a debtor to disclose the amount of
        cash collateral the debtor seeks permission to use or the amount of credit the debtor seeks
        to obtain under the proposed loan agreement, including the committed amount of the
        proposed loan agreement and the amount of new funding that will actually be available
        for borrowing by the debtor; Under the terms of the proposed DIP Facilities, the DIP
        Lenders will provide a commitment of (i) $65.5 million under the DIP Term Loan,
        including $20 million of new funding available for borrowing, and (ii) up to $18.5
        million under the DIP ABL Loan which amount, depending on borrowing base
        eligibility and the extent to which Pre-Petition Obligations under the DIP ABL
        Credit Agreement may be repaid by the application of post-petition payments and
        collections, may represent new funding available for borrowing. [Interim Order ¶ 2;
        DIP Term Credit Agreement § 2.01; DIP ABL Credit Agreement §2.4].

              b.     Local Rule 4001-2(a)(i)(B) requires a debtor to disclose the pricing and
        economic terms, including letter of credit fees, commitment fees, and any other fees:

                  (i)   DIP Term Facility: The Interest Rate with respect to the DIP Term
                        Facility is 11%. Following an Event of Default, the interest rate is the rate
                        per annum which is equal to the lesser of (a) the sum of the Interest Rate
                        plus 2.00% and (b) with respect to each DIP Lender, the applicable
                        maximum non-usurious interest rate, if any. DIP Term Credit Agreement
                        §1.01, §2.04. Pursuant to the Loan Discount Letter (as defined in the DIP
                        Term Credit Agreement §1.01), the DIP Term Lenders will receive a 3%
                        discount with respect to the principal amounts loaned in connection with
                        the DIP Term Facility as a fee for the DIP Term Facility and will
                        otherwise receive fees, costs and expense reimbursements, including
                        attorney’s fees, consistent with similar financings and the Prepetition
                        Term Credit Agreement. Additionally Orion, in its capacity as Prepetition


                                                 31
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16    Filed 03/08/21     Page 32 of 51




                         Agent and DIP Agent will receive the Agent Reimbursement. [DIP Term
                         Credit Agreement §10.03].

                  (ii)   DIP ABL Facility: The interest rate with respect to the loans made
                         pursuant to the DIP ABL Facility is 8% per annum. This is derived from
                         the Base Rate (as defined in the Prepetition ABL Credit Agreement §1.1)
                         plus the Applicable Margin (4.00%) (as defined at §1.2 of the DIP ABL
                         Credit Agreement) [DIP ABL Credit Agreement §6.3.] The DIP ABL
                         Lender shall be entitled to a closing fee of two percent (2%) of the
                         Maximum Credit (as defined at §1.2(j) of the DIP ABL Credit Agreement
                         on the DIP Closing Date (as defined at §1.1 of the DIP ABL Credit
                         Agreement), on account of the financing provided by DIP ABL Lender
                         and will otherwise receive fees, costs and expense reimbursements,
                         including attorney’s fees, consistent with similar financings and the
                         Prepetition ABL Credit Agreement [DIP ABL Credit Agreement §§ 5,
                         10.6].

                c.      Local Rule 4001-2(a)(i)(C) requires a debtor to disclose any provision that
        specifically limits the Court’s power or discretion to enter future orders in the case: The
        Interim Order and DIP Documents do not contain any provision that specifically
        limits the Court’s power or discretion except insofar as (i) the Remedies Notice
        Period, which is consistent with Local Rule 4001-2(a)(i)(S), modifies or terminates
        the automatic stay, and permits the DIP Lenders to exercise remedies, unless the
        Court orders otherwise within five (5) business days’ following notice of an Event of
        Default, and (ii) the Interim Order provides that, until all DIP Obligations shall
        have been indefeasibly paid and satisfied in full in cash in accordance with the terms
        of the DIP Credit Agreements and the other Loan Documents, no other party shall
        foreclose any junior lien or claim in any DIP Collateral. [Interim Order at ¶¶ 28, 42].

                d.     Local Rule 4001-2(a)(i)(D) requires a debtor to disclose any provision that
        provides for the funding of non-debtor affiliates with cash collateral or proceeds of the
        loan, as applicable, and the approximate amount of such funding: The Interim Order
        and DIP Documents do not contain any provision that provides for the funding of
        non-debtor affiliates with Cash Collateral or with proceeds of the DIP Facilities.

               e.      Local Rule 4001-2(a)(i)(E) requires a debtor to disclose any material
        conditions to closing and borrowing, including budget provisions: The conditions to
        closing and borrowing are similar to other financings of this type: [DIP Term Credit
        Agreement §§4.01, 4.02; DIP ABL Credit Agreement §§6.1, 7; Prepetition ABL Credit
        Agreement §4.2]. The proceeds of the DIP Facilities may only be used in accordance
        with the Budget subject to Permitted Variances (as defined in the DIP Term Credit
        Agreement §1.01) or a Material Budget Deviation (as defined in the DIP ABL Credit
        Agreement §4.3). [Interim Order ¶¶ 12, 17, 18; DIP Term Credit Agreement § 5.13;
        DIP ABL Credit Agreement §4.3].



                                                 32
DOCS_NY:42377.9
                  Case 21-10527-JTD    Doc 16     Filed 03/08/21     Page 33 of 51




                 f.     Local Rule 4001-2(a)(i)(F) requires a debtor to disclose any carve-outs
        from liens or superpriority claims, including the material terms of any professional fee
        carve-out: The Interim Order provides for a Carve Out that includes the sum of:
        (i) all fees required to be paid to the Clerk of this Court and to the U.S. Trustee
        under 28 U.S.C. § 1930(a); (ii) reasonable fees and expenses up to $25,000 incurred
        by a trustee under section 726(b) of the Bankruptcy Code; (iii) to the extent allowed
        at any time, whether by interim or final compensation order, procedural order, or
        otherwise, certain Allowed Professional Fees, on the terms and conditions more fully
        described in the Interim Order. [Interim Order at ¶ 30].

               g.      Local Rule 4001-2(a)(i)(G) requires a debtor to disclose any provision that
        provides for postpetition liens on unencumbered assets, including the identification of
        such assets: The Interim Order provides that the DIP Lenders will be granted
        postpetition liens on all assets of the DIP Loan Parties that do not constitute DIP
        Term Priority Collateral or DIP ABL Priority Collateral and are not otherwise
        subject to valid, perfected, enforceable, and unavoidable security interests or liens in
        existence as of the Petition Date or valid liens perfected (but not granted) after the
        Petition Date. [Interim Order at ¶ 8].

                h.     Bankruptcy Rule 4001(c)(1)(B)(vi) and Local Rule 4001-2(a)(i)(H)
        requires a debtor to disclose any provision that provides for sale or plan milestones: The
        DIP Documents provide for the achievement of specified Milestones relating to the
        sale of substantially all of the assets of the CA Debtors. [DIP Term Credit Agreement
        §5.22; DIP ABL Credit Agreement §4.4].

                i.     Local Rule 4001-2(a)(i)(I) requires a debtor to disclose any provision that
        provides any prepayment penalty or other provision that affects the debtor’s right or
        ability to repay the financing in full during the course of the chapter 11 case: The
        Interim Order and the DIP Documents do not provide for any prepayment penalties
        with respect to the DIP Facilities.

                j.     Local Rule 4001-2(a)(i)(J) requires a debtor to disclose, in jointly
        administered cases, any provision that governs joint liability of the CA Debtors, including
        any provision that would cause one jointly administered debtor to become liable for the
        prepetition debt of another jointly administered debtor for which it was not previously
        subject to: The Interim Order and the DIP Documents do not provide for any
        jointly administered debtor to become liable for the prepetition debt of another
        jointly administered debtor for which it was not previously obligated.

                k.     Local Rule 4001-2(a)(i)(K) requires a debtor to disclose any provision that
        requires the debtor to pay an agent’s or lender’s expenses and attorneys’ fees in
        connection with the proposed financing or use of cash collateral, without any notice or
        review by the Office of the United States Trustee, the committee appointed under section
        1102 of the Bankruptcy Code (if formed) or, upon objection by either of the foregoing
        parties, the Court: The Interim Order provides for notice to the United States Trustee

                                                33
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21     Page 34 of 51




        and any committee appointed under section 1102 of the Bankruptcy Code of any
        fees or expenses of the DIP Lenders, including attorney’s fees, and provides that
        such parties may file objections with the Court with respect to such fees and
        expenses. [Interim Order at ¶ 14(c)].

               l.      Local Rule 4001-2(a)(i)(L) requires a debtor to disclose any provision that
        prohibits the use of estate funds to investigate the liens and claims of the prepetition
        lender: The Interim Order permits the use of Cash Collateral and proceeds of DIP
        Loans, up to a specified maximum amount, for a Committee to investigate the liens
        and claims of the CA Prepetition Secured Parties, among other matters that are
        subject to the Stipulations. [Interim Order at ¶ 31].

               m.      Local Rule 4001-2(a)(i)(M) requires a debtor to disclose any termination
        or default provisions concerning the use of cash collateral or the availability of credit:
        The Interim Order and the DIP Credit Agreements contain termination and default
        provisions relating to the use of Cash Collateral and/or the availability of credit
        under the DIP Loans. [Interim Order ¶ 27; DIP Term Credit Agreement §7.01; DIP
        ABL Credit Agreement §6.18].

               n.      Local Rule 4001-2(a)(i)(N) requires a debtor to disclose any provision that
        grants cross-collateralization protection or elevates prepetition debt to administrative
        expense (or higher) status or that secures prepetition debt with liens on postpetition assets
        (which liens the creditor would not otherwise have by virtue of the prepetition security
        agreement or applicable law): Following entry of the Interim Order, the CA Debtors
        are authorized to remit collections and payments received in respect of Prepetition
        ABL Priority Collateral and DIP ABL Priority Collateral for application first to
        Prepetition ABL Obligations until such obligations are fully repaid and then to the
        repayment of DIP ABL Obligations, in accordance with the DIP ABL Credit
        Agreement and the other DIP ABL Loan Documents. Subject to entry of a Final
        Order, the DIP Loan Agreements provide for a roll-up (and conversion into DIP
        Loans) of certain of the Prepetition Term Loan Obligations and the Prepetition
        ABL Loan Obligations. The Interim Order also provides for the grant of Adequate
        Protection Liens and Adequate Protection Claims to the extent of any Diminution in
        Value of the CA Prepetition Secured Parties’ interests in the Prepetition Collateral
        and also provides for certain Adequate Protection Payments for the benefit of the
        CA Prepetition Secured Parties. [Interim Order at ¶¶ 2, 14, 15].

                o.     Local Rule 4001-2(a)(i)(O) requires a debtor to disclose any provision that
        applies the proceeds of postpetition financing to pay, in whole or in part, prepetition debt
        or which otherwise has the effect of converting (or “rolling up”) prepetition debt to
        postpetition debt: Subject to entry of the Final Order, the Interim Order provides
        for a roll-up of the obligations under Prepetition Term A/C Loans and a roll-up of
        the Prepetition ABL Loan Obligations. [Interim Order at ¶ 2].




                                                 34
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21     Page 35 of 51




                p.      Local Rule 4001-2(a)(i)(P) requires a debtor to disclose any provision that
        immediately prime valid, perfected and non-avoidable liens existing immediately prior to
        the petition date or that are perfected subsequent to the petition date as permitted by
        section 546(b) of the Bankruptcy Code, in each case that are senior to the lender’s
        prepetition liens under applicable law, without the consent of the affected secured
        creditors, and the proposed notice to be provided to such affected secured creditors: The
        Interim Order and DIP Documents do not provide for the immediate priming of any
        valid, perfected and non-avoidable liens existing immediately prior to the Petition
        Date or that are perfected subsequent to the Petition Date as permitted by Section
        546(b) of the Bankruptcy Code. The DIP Liens are junior and subordinate to such
        liens pursuant to Section 364(c)(3) of the Bankruptcy Code.

                q.      Bankruptcy Rule 4001(c)(1)(B)(iii) and Local Rule 4001-2(a)(i)(Q)
        requires a debtor to disclose any provision that (i) binds the estate or other parties in
        interest with respect to the validity, perfection or amount of the secured creditor's
        prepetition lien or the waiver of claims against the secured creditor without first giving
        parties in interest, including, but not limited to, any official committee appointed in these
        cases, at least seventy-five (75) days from the entry of the initial interim order to
        investigate such matters or (ii) limits the Court's ability to grant relief in the event of a
        successful challenge: The Interim Order contains stipulations and waivers in favor
        of the CA Prepetition Secured Parties subject to the Challenge Period which shall be
        75 days after the entry of the Interim Order, as such deadline may be extended
        under the terms set forth in the Interim Order. [Interim Order at ¶ 37].

                r.     Local Rule 4001-2(a)(i)(R) requires a debtor to disclose any provision that
        immediately approve all terms and conditions of the underlying loan agreement (provided
        that provisions in the order that provide that the debtor is authorized to enter into and be
        bound by the terms and conditions of such loan agreement do not need to be
        summarized): The Interim Order approves the terms and conditions of the DIP
        Facilities with respect to amounts advanced during the interim period prior to entry
        of the Final Order. [Interim Order at ¶¶ 1, 2].

                s.     Local Rule 4001-2(a)(i)(S) requires a debtor to disclose any provisions
        that modify or terminate the automatic stay or permit the lender to enforce remedies
        following an event of default that do not require at least five (5) days' written notice to
        the trustee or debtor in possession, the Office of the United States Trustee and each
        committee appointed under sections 1102 and 1114 of the Bankruptcy Code (the
        “Remedies Notice Period”), prior to such modification or termination of the automatic
        stay or the enforcement of the lender’s remedies: The Interim Order requires at least
        five (5) business days' written notice to the CA Debtors, the Office of the United
        States Trustee, counsel to the respective agents for the TX/PA DIP Lenders, and any
        committee appointed under sections 1102 and 1114 of the Bankruptcy Code, prior
        to the modification or termination of the automatic stay or the enforcement of the
        lender’s remedies. [Interim Order at ¶ 28].



                                                 35
DOCS_NY:42377.9
                  Case 21-10527-JTD    Doc 16     Filed 03/08/21     Page 36 of 51




                t.     Local Rule 4001-2(a)(i)(T) requires a debtor to disclose any provisions
        that seek to limit what parties in interest (other than the debtor may raise at any
        emergency hearing scheduled during the Remedies Notice Period: The Interim Order
        does not contain any provisions that limit what other parties in interest may raise at
        any emergency hearing scheduled during the Remedies Notice Period. Following
        the expiration of the Remedies Notice Period, the DIP Term Agent, the DIP ABL
        Lender, and any liquidator or other professional, will have the right to access and
        utilize, at no cost or expense, any trade names, trademarks, copyrights, or other
        intellectual property of the CA Debtors to the extent necessary or appropriate in
        order to sell, lease, or otherwise dispose of any of the DIP Collateral, including
        pursuant to any Court-approved sale process. [Interim Order at ¶ 28].

                u.     Bankruptcy Rule 4001(c)(1)(B)(xi) and Local Rule 4001-2(a)(i)(U)
        requires a debtor to disclose any provisions that grant to the prepetition secured creditor
        liens on the debtor's claims and causes of action arising under sections 544, 545, 547, and
        548 of the Bankruptcy Code or, in each case, the proceeds thereof: The Interim Order
        provides, subject to entry of the Final Order, that proceeds of Avoidance Actions
        are included in the DIP Collateral, provided that the DIP Liens shall attach to
        proceeds from Avoidance Actions arising under section 549 of the Bankruptcy
        Code. [Interim Order at ¶ 8].

               v.      Bankruptcy Rule 4001(c)(1)(B)(x) and Local Rule 4001-2(a)(i)(V)
        requires a debtor to disclose any provisions that immediately waive the debtor’s rights
        under section 506(c) of the Bankruptcy Code: The Interim Order does not provide for
        the immediate waiver of the debtor’s rights under 506(c) and any such waiver is
        subject to entry of the Final Order. [Interim Order at ¶ 39].

               w.     Local Rule 4001-2(a)(i)(W) requires a debtor to disclose any provisions
        that immediately seek to affect the Court’s power to consider the equities of the case
        doctrine under section 552(b)(1) of the Bankruptcy Code: The Interim Order does not
        immediately affect the Court’s power to consider the “equities of the case” exception
        under section 552(b) of the Bankruptcy Code, and the application of the “equities of
        the case” exception under section 552 of the Bankruptcy Code to the DIP Agent, the
        DIP Lenders, the Prepetition Agent or the Prepetition Lenders with respect to
        proceeds, products, offspring or profits of any of the Collateral and/or Prepetition
        Collateral and any such limitations remain subject to entry of the Final Order.
        [Interim Order at ¶ 41].

               x.      Local Rule 4001-2(a)(i)(X) requires a debtor to disclose any provisions
        that immediately seek to shield the DIP Lenders or the Prepetition Lenders from the
        equitable doctrine of “marshalling” or any similar doctrine: The Interim Order does not
        immediately seek to shield the DIP Lenders or the CA Prepetition Secured Parties
        from the equitable doctrine of “marshalling” or any similar doctrine, and the
        application of the equitable doctrine of “marshalling” or any similar doctrine to the
        DIP Lenders or the CA Prepetition Secured Parties with respect to proceeds,


                                                36
DOCS_NY:42377.9
                  Case 21-10527-JTD         Doc 16      Filed 03/08/21       Page 37 of 51




        products, offspring or profits of any of the Collateral and/or Prepetition Collateral
        and any such limitations remain subject to entry of the Final Order. [Interim Order
        at ¶ 40].

                y.     Bankruptcy Rule 4001(c)(1)(B)(viii) requires the disclosure of any
        provisions that release, waive, or limit any claim or other cause of action belonging to the
        estate or any trustee: The Interim Order provides for certain releases of claims or
        causes of action against the DIP Lenders and, subject to the Investigation and the
        Challenge Rights, the CA Prepetition Secured Parties.             [Interim Order at ¶ 43].
        The Stipulations by the CA Debtors include, subject to the Investigation and
        Challenge Rights, the release of the CA Prepetition Secured Parties. [Interim Order
        at ¶ 37].

                 z.     Bankruptcy Rule 4001(c)(1)(B) requires a debtor to disclose a grant of
        priority or a lien on property of the estate under 364(c) or (d): The Interim Order
        provides a grant of a priority liens pursuant to sections 364(c) and (d) to the DIP
        Lenders with respect to the property and assets of the CA Debtors. [Interim Order
        at ¶ 8].

               aa.    Bankruptcy Rule 4001(c)(1)(B)(ii) requires disclosure of the provision of
        adequate protection or priority for claims arising prior to the commencement of the case:
        The Interim Order provides that the CA Prepetition Secured Lenders will be
        granted adequate protections in the form of Adequate Protection Replacement
        Liens, Adequate Protection Payments and the superpriority Adequate Protection
        Claims19 (junior to the claims and liens relating to the DIP Facilities and payment of
        the Carve-Out), to the extent of any Diminution in Value of the CA Prepetition
        Secured Lenders’ interests in the Prepetition Collateral as of the Petition Date.
        [Interim Order at ¶¶ 14, 15].

                bb.    Bankruptcy Rule 4001(c)(1)(B)(iv) requires disclosure of provisions that
        constitute a waiver or modification of the automatic stay: The Interim Order describes
        the modification of the automatic stay to the extent necessary to implement the
        Interim Order and enforce remedies thereunder. [Interim Order at ¶ 19].

               cc.     Bankruptcy Rule 4001(c)(1)(B)(v) requires disclosure of provisions that
        waive or modify the applicability of nonbankruptcy law relating to the perfection of a lien
        on property of the estate: The Interim Order includes provisions that provide for the
        automatic perfection and validity of the DIP Liens without the necessity of any
        further filing or recording under the laws of any jurisdiction. [Interim Order at
        ¶ 20].

              dd.    Bankruptcy Rule 4001(c)(1)(B)(vii) requires disclosure of provisions that
        waive or modify any entity’s authority or right to file a plan, request the use of cash

19
  The terms Adequate Protection Liens, Adequate Protection Claims and Adequate Protection Payments are each as
defined in the Interim Order at ¶¶ 14, 15.

                                                     37
DOCS_NY:42377.9
                  Case 21-10527-JTD      Doc 16     Filed 03/08/21    Page 38 of 51




         collateral under section 363(c), or request authority to obtain credit under section 364:
         The DIP Agreements include provisions that limit the CA Debtors’ ability to request
         the use of cash collateral or request to obtain credit under section 364. [DIP Term
         Credit Agreement §7.01(w); DIP ABL Credit Agreement §4.9].

                           Need for Financing and Use of Cash Collateral

         37.      The CA Debtors have an urgent and immediate need for access to funds available

under the DIP Facilities and the use of the Cash Collateral. The CA Debtors lack sufficient

liquidity and do not generate sufficient cash from operations to fund their businesses.

Accordingly, without the DIP Facilities and the ability to use Cash Collateral, the CA Debtors

will not have the liquidity needed to operate their businesses, fund their ordinary course

expenditures (including paying employees), or pay the expenses necessary to administer these

chapter 11 cases. Absent increased funding in the form of the DIP Facilities, the CA Debtors

could be forced to terminate their businesses as going concerns to the detriment of the CA

Debtors, their estates, and all stakeholders. See Morgner Declaration, at ¶ 10.

         38.      The CA Debtors also believe that the DIP Facilities and access to Cash Collateral

will provide a clear message to their customers, vendors, employees, and contract counterparties

that the CA Debtors’ operations are appropriately funded and that the CA Debtors have sufficient

liquidity to meet their current and future obligations. The financing will demonstrate the CA

Debtors’ ability to continue meeting the needs of their customers, provide compensation to

their employees, and operate their businesses in the ordinary course.             See id. at ¶ 11.

Accordingly, the CA Debtors strongly urge the Court to authorize the DIP Facilities and the

continued use of Cash Collateral on the terms contemplated in the Interim Order, the Final Order

and the DIP Documents, initially on an interim basis and, following the Final Hearing, on a final

basis.




                                                  38
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21      Page 39 of 51




                                          Basis for Relief

A.       The CA Debtors Should Be Permitted to Obtain Postpetition Financing Pursuant to
         Section 364(c) of the Bankruptcy Code

                  39.   Section 364(c) of the Bankruptcy Code requires a finding, made after

notice and a hearing, that the debtors seeking postpetition financing on a secured basis cannot

“obtain unsecured credit allowable under section 503(b)(l) of [the Bankruptcy Code] as an

administrative expense.” 11 U.S.C. § 364(c).

                  40.   In evaluating proposed postpetition financing under section 364(c) of the

Bankruptcy Code, courts perform a qualitative analysis and generally consider similar factors,

including whether:

                        a.     unencumbered credit or alternative financing without superpriority
                               status is available to the debtor;

                        b.     the credit transactions are necessary to preserve assets of the estate;

                        c.     the terms of the credit agreement are fair, reasonable, and
                               adequate;

                        d.     the proposed financing agreement was negotiated in good faith and
                               at arm’s-length and entry thereto is an exercise of sound and
                               reasonable business judgment and in the best interest of the
                               debtors’ estate and their creditors; and

                        e.     the proposed financing agreement adequately protects the
                               prepetition secured parties.

See, e.g., In re Aqua Assoc., 123 B.R. 192 (Bankr. E.D. Pa. 1991) (applying the first three factors

in making a determination under section 364(c)).




                                                 39
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21     Page 40 of 51




                  41.   For the reasons discussed below, the CA Debtors satisfy the standards

required to obtain postpetition financing in these cases on a secured superpriority basis as to the

DIP Collateral under sections 364(c)(1), (2), and (3) of the Bankruptcy Code.

 B.      The CA Debtors Were Unable to Obtain Financing on More Favorable Terms

                  42.   Prior to the Petition Date, the CA Debtors, through their advisors,

discussed with various third parties the opportunity to provide financing to the CA Debtors, but

none of those parties was prepared to provide DIP financing on an unsecured or junior basis, and,

further, all would have required priming liens on existing collateral of the CA Prepetition

Secured Parties. None of the CA Prepetition Secured Parties were willing to consent to priming

liens and so pursuit of such third-party financing likely would have led to a dispute with each of

the CA Prepetition Secured Parties. Accordingly, taking into account the circumstances and the

proposal provided by the DIP Lenders, the CA Debtors determined, in an exercise of their

business judgment, that the DIP Lenders offered the best available economic proposal under the

circumstances. The DIP Lenders are unwilling to lend into the DIP Facilities except on a fully

secured and first priority basis as to the Collateral. See First Day Declaration, at ¶¶ 93-95;

Morgner Declaration, at ¶¶ 12-15.

                  43.   The CA Debtors respectfully submit that their efforts to obtain postpetition

financing therefore satisfy the standard required under section 364(c) of the Bankruptcy Code.

See, e.g., In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) (where few lenders

can or will extend the necessary credit to a debtor, “it would be unrealistic and unnecessary to

require [the debtor] to conduct such an exhaustive search for financing”).


                                                 40
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16    Filed 03/08/21    Page 41 of 51




C.       The Proposed Financing Is Necessary to Maximize the Value of the CA Debtors’
         Estates

                  44.   The CA Debtors seek to use the proceeds of the DIP Facilities for general

working capital purposes in accordance with the Budget and in order to allow the CA Debtors to

maximize value through an orderly sale process with respect to all or a portion of their

businesses or a plan of reorganization focused on restructuring of its obligations enabling their

businesses to operate as a going concern. The DIP Facilities represent the best economic

alternative for a new debtor-in-possession lending arrangement. See First Day Declaration, at ¶

99.

                  45.   The use of the proceeds of the financing requested by the CA Debtors is

subject to the Budget, which accommodates certain permitted variances. The Budget will be

periodically updated at the times and according to the procedures set forth in the DIP Credit

Agreements. The initial Budget has been approved by the CA Debtors and each of the DIP Term

Agent and the DIP ABL Lender. The Budget shows the CA Debtors’ projected weekly receipts

and disbursements for the period commencing on the Petition Date through the anticipated

Maturity Date of the DIP Loans (i.e., 120 days following the Petition Date). The Budget has

been carefully crafted by the CA Debtors’ advisors and management to provide the CA Debtors

with the minimum liquidity needed to prudently operate their business and meet their anticipated

post-petition operating and non-recurring expenses (such as professional fees, costs and expenses

incurred under the DIP Loans, and adequate protection payments made on account of the

Prepetition Secured Facilities). The CA Debtors believe that the Budget will be adequate,

considering all of the CA Debtors’ available assets, to pay the administrative expenses that may


                                                 41
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21    Page 42 of 51




become due or accrue during the period covered by the Budget. The amounts that the CA

Debtors seek to borrow by this Motion on an interim basis under the DIP Facilities reflect the

payment of expenses that, in the CA Debtors’ business judgment, are necessary to avoid

immediate and irreparable harm to the estates pending the Final Hearing to approve the proposed

Final Order. See id. at ¶ 100.

                  46.   Without immediate access to the DIP Facilities, the CA Debtors would be

forced to convert to chapter 7 and liquidate their assets. Stated simply, failure to access the DIP

Facilities would irreparably damage the CA Debtors’ efforts to consummate the sale of their

businesses or assets or to restructure as a going concern in a manner that would maximize value

for the benefit of all constituents. Accordingly, the CA Debtors urge the Court to authorize the

DIP Facilities on the terms contemplated herein. See id. at ¶ 98.

 D.      The Terms of the Proposed Financing are Fair, Reasonable, and Appropriate

                  47.   In considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003);

see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re

Ellingsen MacLean Oil Co.), 65 B.R. 358, 365 (W.D. Mich. 1986) (a debtor may have to enter

into hard bargains to acquire funds).

                  48.   The terms of the DIP Facilities were negotiated in good faith and at arm’s-

length between the CA Debtors and the DIP Lenders, resulting in an agreement that is designed

to permit the CA Debtors to maximize the value of their assets and to effectuate an orderly sale


                                                 42
DOCS_NY:42377.9
                  Case 21-10527-JTD      Doc 16    Filed 03/08/21     Page 43 of 51




process. See First Day Declaration, at ¶ 95. The CA Debtors submit that the proposed terms of

the DIP Facilities are fair, reasonable, and appropriate under the circumstances. See, e.g., Bray v.

Shenandoah Fed. Sav. and Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986)

(stating that section 364(d) of the Bankruptcy Code imposes no duty to seek credit from every

possible lender); In re Western Pacific Airlines, Inc., 223 B.R. 567 (Bankr. D. Colo. 1997)

(authorizing postpetition financing that would preserve the value of the debtor’s assets).

E.       Entry Into the Proposed Financing Reflects the CA Debtors’ Sound Business
         Judgment

                  49.   A debtor’s decision to enter into a postpetition lending facility under

section 364 of the Bankruptcy Code is governed by the business judgment standard. See, e.g.,

Trans World Airlines, Inc. v. Travelers Int’l AG (In re Trans World Airlines, Inc.), 163 B.R. 964,

974 (Bankr. D. Del. 1994) (approving postpetition credit facility because such facility

“reflect[ed] sound and prudent business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34,

38 (Bankr. S.D.N.Y. 1990) (financing decisions under section 364 of the Bankruptcy Code must

reflect a debtor’s business judgment).

                  50.   Bankruptcy courts routinely accept a debtor’s business judgment on many

business decisions, including the decision to borrow money. See, e.g., Group of Inst. Investors v.

Chicago, Mil., St. P. & Pac., 318 U.S. 523, 550 (1943) (holding that decisions regarding

assumption or rejection of leases are left to the business judgment of the debtor); In re Simasko

Prod. Co., 47 B.R. 444, 449 (D. Colo. 1985) (“[b]usiness judgments should be left to the board

room and not to this Court”). Further, one court has noted that “[m]ore exacting scrutiny

[of the debtors’ business decisions] would slow the administration of the debtor’s estate and

                                                  43
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21    Page 44 of 51




increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially.”

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

                  51.   Bankruptcy courts generally will defer to a debtor in possession’s business

judgment regarding the need for and the proposed use of funds, unless such decision is arbitrary

and capricious, In re Curlew Valley Assocs., 14 B.R. 506, 511-13 (Bankr. D. Utah 1981); see

also Trans World Airlines, Inc., 163 B.R. at 974 (approving interim loan, receivables facility and

asset-based facility based upon prudent business judgment of the debtor), and generally will not

second-guess a debtor in possession’s business decisions involving “a business judgment made

in good faith, upon a reasonable basis, and within the scope of his authority under the Code.”

Curlew Valley, 14 B.R. at 513-14 (footnotes omitted).

                  52.   For the reasons set forth above, the CA Debtors’ sound business judgment

clearly supports approval of the DIP Facilities in order to allow the CA Debtors to gain access to

needed financing and thereby maximize value for all constituents through an orderly sale

process.

F.         The Proposed Roll-Up with Respect to Certain of the Prepetition Obligations
           Should Be Approved

                  53.   Section 363(b) of the Bankruptcy Code permits a debtor to use, sell or

lease property, other than in the ordinary course of business, with court approval. In the Third

Circuit, such transactions should be approved when they are supported by a sound business

purpose. See In re Culp, 545 B.R. 827, 844 (Bankr. D. Del. 2016) (“Transactions under section

363 must be based upon the sound business judgement of the [debtor in possession]”), aff’d In re

                                                 44
DOCS_NY:42377.9
                  Case 21-10527-JTD    Doc 16     Filed 03/08/21     Page 45 of 51




Culp, 681 Fe. Appx. 140 (3d Cir. 2017); In re Filene’s Basement, LLC, 2014 WL 1713416, at

*12 (Bankr. D. Del. Apr. 29, 2014). The business judgment rule shields a debtor’s management

from judicial second-guessing.     In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr.

S.D.N.Y. 1986) (“[T]he [Bankruptcy] Code favors the continued operation of a business by a

debtor and a presumption of reasonableness attaches to a debtor’s management decisions.”).

                  54.   Repayment of prepetition debt (often referred to as a “roll-up”) is a

common feature in debtor in possession financing arrangements. Courts in this jurisdiction have

approved similar financing features in postpetition loans. See, e.g., In re Blackhawk Mining

LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 13, 2019) (authorizing roll-up of $70 million in

prepetition term loans and up to $82 million of prepetition ABL in interim order); In re ATD

Corporation, No. 18-12221 (KJC) (Bankr. D. Del. Oct. 26, 2018) (authorizing a full roll-up of

the prepetition ABL outstanding principal of $639 million pursuant to interim order); In re

Remington Outdoor Co., Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar. 28, 2018) (authorizing a

roll-up of approximately $150 million which included a full ABL roll-up of $114 million

pursuant to interim order); In re Forever 21, Inc., No. 19-12122 (KG) (approving the repayment

in full of all outstanding amounts under the prepetition revolving credit agreement); In re

Charming Charlie LLC, No. 19-11534 (CSS) (Bankr. D. Del. July 12, 2019) (authorizing a

“creeping” roll-up of prepetition ABL facility of $9.5 million pursuant to interim order); In re

Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 6, 2018) (authorizing full roll-

up of all $489 million outstanding prepetition revolving obligations pursuant to interim order); In

re American Apparel, Inc., No. 15-12055 (Bankr. D. Del. Oct. 6, 2017) (approving on an interim


                                                45
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21   Page 46 of 51




basis the repayment in full of all outstanding amounts under the prepetition revolving credit

agreement).

                  55.   Courts in other jurisdictions have similarly approved roll-ups of

prepetition debt. See In re Toys “R” Us. Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Oct. 24,

2017) (approving use of debtor in possession financing to pay down or “roll-up” prepetition

debt); In re The Gymboree Corp., No. 17-32968 (Bankr. E.D. Va. June 12, 2017) (approving on

an interim basis the conversion and “roll-up” of all outstanding prepetition revolving obligations

and $70 million of prepetition term loan obligations); In re rue21, inc., No. 17-22045 (Bankr.

W.D. Pa. May 18, 2017) (approving on an interim basis the conversion and “roll-up” of all

outstanding prepetition revolving obligations and $100 million of prepetition term loans); In re

BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. March 28, 2017)

(approving on a final basis the conversion and “roll-up” of $35 million of prepetition term loan

obligations); In re BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y.

March 2, 2017) (approving the conversion and “roll-up” of all outstanding prepetition revolving

obligations on a rolling basis following entry of the interim order); In re Aéropostale, Inc.,

No. 16 11275 (Bankr. S.D.N.Y. May 6, 2016) (approving on an interim basis the conversion and

“roll-up” of all outstanding prepetition revolving obligations).

                  56.   As set forth above, the DIP Credit Agreement provides that, subject to

entry of the Final Order, the Term Roll-Up Amount of the Prepetition Term A/C Loans will be

repaid by the DIP Term Facility, and any outstanding amounts of Prepetition ABL Obligations

(which have not been rolled-up) will be repaid by the DIP ABL Facility. The repayment of the


                                                 46
DOCS_NY:42377.9
                  Case 21-10527-JTD    Doc 16    Filed 03/08/21     Page 47 of 51




Term Roll-Up Amount and any outstanding amounts of the Prepetition ABL Obligations is a

sound exercise of the CA Debtors’ business judgment and is a material component of the

structure of the DIP Facilities. The CA Prepetition Secured Parties were unlikely to continue to

lend postpetition without some assurance regarding their prepetition claims. The conversion of

certain of the Term Roll-Up Amount and repayment of any outstanding amounts of Prepetition

ABL Obligations (which have not been rolled-up) into the applicable DIP Facilities should be

authorized as compensation for, in consideration for, and solely on account of, the agreement of

the Prepetition Term Lenders and Prepetition ABL Lender to provide new-money liquidity and

permit access to Cash Collateral, and not as payments under, adequate protection for, or

otherwise on account of, any Prepetition Obligations.        The conversion and “roll-up” of

Prepetition Term Loans into DIP Term Loans and Prepetition ABL Loans into DIP ABL Loans

will enable the CA Debtors to obtain urgently needed financing that will allow them to free up

liquidity to fund the chapter 11 process. Without the liquidity provided under the DIP Facilities

necessary to fund the administration of the CA Debtors’ Chapter 11 Cases and the sale process,

the CA Debtors would be unable to conduct the sale process and would accordingly be unable to

maximize value for their stakeholders. Maintaining the ability to fund the administration of the

CA Debtors’ Chapter 11 Cases and complete a sale transaction is of immense benefit to all of the

CA Debtors’ stakeholders. See First Day Declaration, at ¶¶ 97-98.

                  57.   In light of the foregoing, and taking into account the circumstances of

these Chapter 11 Cases, the roll-up of certain of the existing Prepetition Obligations upon entry




                                                47
DOCS_NY:42377.9
                  Case 21-10527-JTD      Doc 16    Filed 03/08/21      Page 48 of 51




of the Interim Order is reasonable, appropriate, a sound exercise of the CA Debtors’ business

judgment, and ultimately in the best interest of all stakeholders given the alternatives.

G.       Section 363 of the Bankruptcy Code Authorizes the CA Debtors’ Use of Cash
         Collateral

                  58.   Section 363(c)(2) of the Bankruptcy Code provides that a debtor in

possession may not use cash collateral unless (A) each entity that has an interest in such cash

collateral provides consent, or (B) the court approves the use of cash collateral after notice and a

hearing. See 11 U.S.C. § 363(c). Section 363(e) of the Bankruptcy Code provides that, “on

request of an entity that has an interest in property used . . . or proposed to be used . . . by the

[debtor in possession], the court . . . shall prohibit or condition such use . . . as is necessary to

provide adequate protection of such interest.” 11 U.S.C. § 363(e).

                  59.   Here, the CA Debtors seek authority to use the Cash Collateral pursuant to

the Budget and on terms consistent with the Interim Order.

                  60.   Bankruptcy Rule 4001(b) permits a court to approve a debtor’s request for

use of cash collateral during the 14-day period following the filing of a motion requesting

authorization to use cash collateral, “only . . . as is necessary to avoid immediate and irreparable

harm to the estate pending a final hearing.” Bankruptcy Rule 4001(b)(2). In examining requests

for interim relief under this rule, courts apply the same business judgment standard applicable to

other business decisions. See, e.g., In re Simasko Production Co., 47 B.R. 444, 449 (D. Colo.

1985); see also In re Ames Dep’t Stores Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After the

14-day period, the request for use of cash collateral is not limited to those amounts necessary to

prevent harm to the debtor’s business.

                                                  48
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21     Page 49 of 51




                  61.   As previously noted, in order to satisfy accruing administrative expenses

and continue their orderly sale efforts, the CA Debtors require access to the DIP Facilities and

the use of Cash Collateral. Such use will provide the CA Debtors with the necessary funds to

remain administratively solvent, while allowing the CA Debtors to maximize value through the

pending sale process. See First Day Declaration, at ¶ 95. Notably, the CA Prepetition Secured

Parties consent to the CA Debtors’ use of Cash Collateral on the terms of the Interim Order.

                  62.   Absent access to Cash Collateral, the CA Debtors would face immediate

and irreparable harm. The CA Debtors would be forced to convert their cases to chapter 7 and

their assets would be liquidated. See id. at ¶ 98. Thus, immediate access to Cash Collateral is

essential to the CA Debtors’ ability to maximize value for the benefit of all constituents.

 H.      Interim Order and Final Hearing

                  63.   Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the CA Debtors

request that the Court set a date for the Final Hearing that is as soon as practicable, and fix the

time and date prior to the Final Hearing for parties to file objections to the Motion.

                  64.   The urgent need to avoid immediate and irreparable harm to the CA

Debtors’ estates makes it imperative that the CA Debtors be authorized to access the DIP

Facilities and use Cash Collateral, pending the Final Hearing, in order to allow the CA Debtors

to administer their cases. Without the ability to make draws under the DIP Facilities and use

Cash Collateral, the CA Debtors would be unable to meet their ongoing obligations and would be

unable to implement their pending orderly sale process, thus causing irreparable harm to the CA

Debtors and the value of these estates. Accordingly, the CA Debtors respectfully request that,


                                                 49
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16    Filed 03/08/21      Page 50 of 51




pending the Final Hearing on a Final Order, the Interim Order be approved in all respects and

that the terms and provisions of the Interim Order be implemented and be deemed binding and

that, after the Final Hearing, the Final Order be approved in all respects and the terms and

provisions of the Final Order be implemented and be deemed binding.

                         Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                  65.   To implement the foregoing successfully, the CA Debtors request that the

Court enter an order, substantially in the form attached hereto as Exhibit A, providing that notice

of the relief requested herein satisfies Bankruptcy Rule 6004(a) and that the CA Debtors have

established cause to exclude such relief from the 14-day stay period under Bankruptcy Rule

6004(h).

                                              Notice

                  66.   Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured

Parties; (c) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties (d) counsel to

the TX/PA DIP Agents and Prepetition Trustees; (e) the Debtors’ forty largest unsecured

creditors on a consolidated basis; (f) any other known party that asserts a lien against the

Debtors’ assets; and (g) all parties entitled to notice pursuant to Local Rule 9013-1(m)(iii). As

the Motion is seeking “first day” relief, within two business days after the hearing on the Motion,

the Debtors will serve copies of the Motion and any order entered respecting the Motion as




                                                 50
DOCS_NY:42377.9
                  Case 21-10527-JTD     Doc 16     Filed 03/08/21    Page 51 of 51




required by Local Rule 9013-1(m)(iv). The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.

                                         No Prior Request

                  67.   No prior request for the relief sought in this motion has been made to this

or any other court.

                  WHEREFORE, the CA Debtors respectfully request entry of the Interim Order

and the Final Order (a) granting the relief requested herein, and (b) granting such other relief as

is just and proper.

Dated: March 8, 2021                          PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ James E. O’Neill
                                              Richard M. Pachulski (CA Bar No. 90073)
                                              Gabriel I. Glazer (CA Bar No. 246384)
                                              James E. O’Neill (DE Bar No. 4042)
                                              Steven W. Golden (NY Bar No. 5374152)
                                              919 N. Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899 (Courier 19801)
                                              Tel: (302) 652-4100
                                              Fax: (302) 652-4400
                                              Email: rpachulski@pszjlaw.com
                                                     gglazer@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     sgolden@pszjlaw.com

                                              Proposed Attorneys for Debtors and Debtors in
                                              Possession




                                                 51
DOCS_NY:42377.9
